Exhibit 10.4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE TURNING POINT THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
TURNING POINT THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

Execution Version

license AGREEMENT

This License Agreement (this “Agreement”) is made as of  July 6, 2020 (the
“Effective Date”), by and between Turning Point Therapeutics, Inc., a
corporation organized and existing under the laws of Delaware (“TPTX”), located
at 10628 Science Center Drive, Suite 200, San Diego, California 92121, United
States of America, and Zai Lab (Shanghai) Co., Ltd., an exempted company
organized and existing under the laws of P.R. of China, located at 4F, Bldg 1,
Jinchuang Plaza, 4560 Jinke Rd, Shanghai, China, 201210 (“Zai”).  TPTX and Zai
are referred to in this Agreement individually as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, TPTX is a biopharmaceutical company designing and developing novel
small molecule, targeted oncology therapies, and TPTX own or control rights to
the Licensed Compounds and Products (as defined herein);

WHEREAS, Zai is a pharmaceutical company having experience in the development
and commercialization of pharmaceutical products in the Territory (as defined
herein); and

WHEREAS, Zai wishes to develop and commercialize the Products in the Territory;
and

WHEREAS, TPTX wishes to grant to Zai, and Zai wishes to be granted, an exclusive
license to Develop and Commercialize (each as defined herein) Products in the
Field in the Territory (each as defined herein) in accordance with the terms and
conditions set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE 1

Definitions

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1.“Acquired Party” shall have the meaning set forth in Section 2.6(b)(ii).

1.2.“Acquirer” shall have the meaning set forth in Section 2.6(b)(i).  

1.3.“Adverse Event” means any unwanted or harmful medical occurrence in a
patient or subject who is administered a Product, whether or not considered
related to such Product, including any undesirable sign (including abnormal
laboratory findings of clinical concern).

1.4.“Affiliate” means, with respect to a specified Person, any entity that
directly or indirectly controls, is controlled by or is under common control
with such Person.  As used in this Section 1.4, “control” (and, with correlative
meanings, the terms “controlled by” and “under common control with”) means, in
the case of a corporation, the ownership of more than fifty percent (50%) of the
outstanding voting securities thereof or, in the case of any other type of
entity, an interest that results in the ability to direct or cause the direction
of the management and policies of such entity or the power to appoint more than
fifty percent (50%) of the members of the governing body of the entity or, where

1

231245765 v3

--------------------------------------------------------------------------------

 

ownership of more than fifty percent (50%) of such securities or interest is
prohibited by law, ownership of the maximum amount legally permitted.  

1.1.

2

231245765 v3

--------------------------------------------------------------------------------

 

1.5.“Agreement” shall have the meaning set forth in the preamble to this
agreement.

1.6.“Alliance Manager” shall have the meaning set forth in Section 3.1.

1.7.“Anti-Corruption Laws” shall have the meaning set forth in Section
11.5(a)(i).

1.8.“Applicable Laws” means all statutes, ordinances, regulations, rules or
orders of any kind whatsoever of any Governmental Authority that may be in
effect from time to time and applicable to the relevant activities contemplated
by this Agreement.

1.9.“Authorized Regulatory Agent” means a local entity (a) authorized by TPTX or
any of its Affiliates, where TPTX, its Affiliate or its third party contractor
research organization is the license holder of imported drug product, to
exclusively (even as to TPTX and its Affiliates but in accordance with terms and
conditions hereunder) manage the work associated with obtaining any Regulatory
Approval or product registration in the Territory; and (b) which possesses and
maintains valid licenses or permits in the Territory if such licenses or permits
are required for such local entity to engage in the relevant activities in the
Territory.

1.10.“Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the state of California or Shanghai, the PRC are authorized or
obligated to close.  Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified.

1.11.“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31st, June 30th, September 30th and December
31st.

1.12.“Calendar Year” means each twelve (12) month period commencing on January
1st.

1.13.“cGMP” means all applicable current Good Manufacturing Practices including,
as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 guidelines, and (d) the equivalent Applicable Laws in any relevant
country or region, each as may be amended and applicable from time to time.

1.14.“Claims” shall have the meaning set forth in Section 12.1.

1.15.“Clinical Development Plan” shall have the meaning set forth in Section
5.2.

1.16.“Clinical Trial” means any clinical testing of a Product in human subjects.

1.17.“CMOs” means Third Party contractor manufacture organizations.

1.18.“Change of Control” means, with respect to a Party, that: (a) any Third
Party acquires directly or indirectly the beneficial ownership of any voting
security of such Party, or if the percentage ownership of such Third Party in
the voting securities of such Party is increased through stock redemption,
cancellation, or other recapitalization, and immediately after such acquisition
or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing more than fifty (50%) of the total voting power
of all of the then outstanding voting securities of such Party; (b) a merger,
consolidation, recapitalization, or reorganization of such Party is consummated
which results in shareholders or equity holders of such Party immediately prior
to such transaction, no longer owning at least fifty (50%) of the outstanding
voting securities of the surviving entity (or its parent entity) immediately
following such transaction; or (c) there is a sale or transfer to a Third Party
of all or substantially all of such Party’s consolidated assets taken as a
whole, through one or more related transactions.

3

231245765 v3

--------------------------------------------------------------------------------

 

1.19.“Combination Product” means a Product that combines a Licensed Compound
with one (1) or more other clinically or pharmacologically active ingredients
(which term excludes, for clarity excipients, controlled-release compositions,
materials to increase bioavailability, solubility or stability, or delivery
means) in a single formulation or final package presentation for sale as a
single unit (including separate unit doses so configured). The Licensed Compound
portion of any Combination Product shall be deemed the “Licensed Component” and
the other clinically or pharmacologically active ingredients of such Combination
Product the “Other Component”.  

1.20.“Commercialization” or “Commercialize” means all activities directed to
marketing, distribution, promoting or selling of pharmaceutical products
(including importing and exporting activities in connection therewith), but
excluding activities directed to Manufacturing.

1.21.“Commercialization Plan” means the written plan for the Commercialization
of the Product in the Territory, as updated in accordance with this Agreement.

1.22.“Commercially Reasonable Efforts” means with respect to a Party, the use of
diligent, good faith efforts and resources, in an active and ongoing program, as
normally used by such Party for a product discovered or identified internally or
in-licensed from a Third Party that is important to such Party’s overall
strategy or objectives, which product is at a similar stage in its development
or product life and is of similar market potential and intellectual property
protection but in the event such Party is Zai, not considering the obligations
(including financial) to TPTX or the rights of TPTX hereunder; provided,
however, that in no event shall such efforts and resources be less than those a
similarly situated biopharmaceutical company would apply to the development,
manufacture, or commercialization of a similarly situated product.  Commercially
Reasonable Efforts requires that a Party, at a minimum, […***…].

1.23.“Competing Activities” shall have the meaning set forth in Section
2.6(b)(i).

1.24.“Competing Product” means any product that […***…].

1.25.“Confidential Information” means all confidential information of the
Disclosing Party or its Affiliates, regardless of its form or medium as provided
to the Receiving Party or its Affiliates in connection with this Agreement;
provided that, Confidential Information shall not include any information that
the Receiving Party can show by competent written evidence: (a) was already
known to the Receiving Party at the time it was disclosed to the Receiving Party
by the Disclosing Party without an obligation of confidentiality and not through
a prior disclosure by the Disclosing Party, (b) was or becomes generally known
to the public through no act or omission of the Receiving Party in violation of
the terms of this Agreement, (c) was lawfully received by the Receiving Party
from a Third Party without restriction on its disclosure and without, to the
reasonable knowledge of the Receiving Party, a breach by such Third Party of an
obligation of confidentiality to the Disclosing Party, or (d) was independently
developed by the Receiving Party without use of or reference to the Confidential
Information of the Disclosing Party.  All Improvements shall be the Confidential
Information of TPTX, and TPTX shall be the Disclosing Party and Zai shall be the
Receiving Party with respect thereto.  The terms of this Agreement that are not
publicly disclosed through a press release or by filings to financial regulatory
authorities and all Joint Inventions and Joint Patents shall be the Confidential
Information of both Parties.  All confidential information disclosed by a Party
pursuant to the Confidentiality Agreement shall be deemed to be such Party’s
Confidential Information.




 

[***] = Certain Confidential Information Omitted



4

231245765 v3

--------------------------------------------------------------------------------

 

1.26.“Confidentiality Agreement” means the Confidentiality Agreement between the
Parties dated as of […***…].

1.27.“Control” or “Controlled” means, with respect to any Know-How, Patents or
other intellectual property rights, that a Party has the legal authority or
right (whether by ownership, license or otherwise, after taking into account the
provisions of this Agreement regarding ownership of Improvements, but without
taking into account any license granted by one Party to the other Party pursuant
to this Agreement) to grant a license, sublicense, access or right to use (as
applicable) under such Know-How, Patents, or other intellectual property rights,
on the terms and conditions set forth herein, in each case without breaching the
terms of any agreement with a Third Party.

1.28.“Deficient Site” shall have the meaning set forth in Section 5.7.

1.29.“Develop” or “Development” or “Developing” means preclinical and clinical
drug or biological development activities, including test method development,
toxicology, formulation, quality assurance/quality control development,
statistical analysis, preclinical and clinical studies and regulatory affairs,
and regulatory activities, including filing for, obtaining and maintaining
approval and registration, but excluding activities directed to Manufacturing.

1.30.“Development Milestone Event” shall have the meaning set forth in Section
9.2(a).

1.31.“Development Milestone Payment” shall have the meaning set forth in Section
9.2(a).

1.32.“Disclosing Party” shall have the meaning set forth in Section 10.1(a).

1.33.“Dispute” shall have the meaning set forth in Section 15.1.

1.34.“Effective Date” shall have the meaning set forth in the preamble in this
Agreement.

1.35.“Executive Officers” shall have the meaning set forth in Section 3.2(f).

1.36.[…***…]

1.37.“Expiration Date” shall have the meaning set forth in Section 14.1(a).

1.38.“Field” means all human therapeutic indications.

1.39.“First Commercial Sale” means, with respect to any Product, the first arm’s
length sale of such Product to a Third Party in a region of the Territory by
Zai, its Affiliate(s) or Sublicensee(s) for use or consumption in such region
following Regulatory Approval.  Sales prior to receipt of marketing and pricing
approvals, such as so-called “treatment IND sales,” “named patient sales” and
“compassionate use sales” and any sales to any government, foreign or domestic,
including purchases for immediate sale or stockpiling purposes, are not a First
Commercial Sale in that region.

1.40.“FTE” means the equivalent of the work of a full-time individual for a
twelve (12) month period.

1.41.“FTE Rate” means a rate of US$[…***…] per FTE per year, to be pro-rated on
an hourly basis of US$[…***…] per FTE per hour, based on […***…] hours per year
for an FTE and is subject to adjustments […***…].




 

[***] = Certain Confidential Information Omitted



5

231245765 v3

--------------------------------------------------------------------------------

 

1.42.“Fully Burdened Manufacturing Costs” means the cost of Manufacturing the
Product.  Fully Burdened Manufacturing Costs shall be a “standard cost” per unit
(calculated annually), comprised of the following elements calculated in
accordance with GAAP: […***…]; provided, however, that […***…] and […***…].  To
the extent that Products are sourced from one or more CMOs by TPTX, Fully
Burdened Manufacturing Costs shall be the actual invoiced price paid by a Party
to such CMO(s) for the manufacture and supply of a Product[…***…].

1.43.“GAAP” means the United States generally accepted accounting principles,
consistently applied.

1.44.“GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
Clinical Trials, including, as applicable (a) as set forth in the International
Conference on Harmonization of Technical Requirements for Registration of
Pharmaceuticals for Human Use Harmonized Tripartite Guideline for Good Clinical
Practice (CPMP/ICH/135/95) and any other guidelines for good clinical practice
for trials on medicinal products in the Territory, (b) the Declaration of
Helsinki (2004) as last amended at the 52nd World Medical Association in October
2000 and any further amendments or clarifications thereto, (c) U.S. Code of
Federal Regulations Title 21, Parts 50 (Protection of Human Subjects), 56
(Institutional Review Boards) and 312 (Investigational New Drug Application), as
may be amended from time to time, and (d) the equivalent Applicable Laws in the
region in the Territory, each as may be amended and


1.45.


 

[***] = Certain Confidential Information Omitted



6

231245765 v3

--------------------------------------------------------------------------------

 

applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.45.“Generic Product” means, with respect to a Product in a region in the
Territory, after Regulatory Approval of such Product in such region, any other
therapeutic drug product designated for human use which (a) contains the same
active ingredient as such Product, (b) is approved for use pursuant to a
Regulatory Approval process in such country that is based on the indications and
conditions of use on a product meeting the standards set forth in the foregoing
(a), whether or not such Regulatory Approval was based upon data generated by
the Party independently or was obtained using an abbreviated, expedited or other
process, and (c) is authorized for sale or sold in the region (or is
commercially available in the same region via import from another region) as the
Product by or on behalf of a Third Party that has not obtained rights to, and
did not purchase, such product or its active pharmaceutical ingredients from Zai
or any of its Affiliates or Sublicensees.

1.46.“Generic Competition” means, with respect to a particular Product in a
region in the Territory, after a Generic Product is first launched in such
region, […***…].

1.47.“Global Development Plan” shall have the meaning set forth in
Section 5.4(a).

1.48.“Global Study” means a clinical study designed to obtain Regulatory
Approvals for the Products in multiple jurisdictions through the conduct of a
Clinical Trial in multiple medical institutions, countries, regions, territories
and conducted as part of one (1) unified Clinical Trial or separately but
concurrently in accordance with a common Clinical Trial protocol.

1.49.“GLP” means all applicable Good Laboratory Practice standards, including,
as applicable, as set forth in the then current good laboratory practice
standards promulgated or endorsed by the U.S. Food and Drug Administration as
defined in 21 C.F.R. Part 58, or the equivalent Applicable Laws in the region in
the Territory, each as may be amended and applicable from time to time.

1.50.“Governmental Authority” means any court, commission, authority,
department, ministry, official or other instrumentality of, or being vested with
public authority under any law of, any country, region, state or local authority
or any political subdivision thereof, or any association of countries.

1.51.“GSP” means all applicable Good Supply Practice standards, including, as
applicable, as set forth in the then current good supply practice standards
promulgated or endorsed by the FDA as defined in Good Supply Practice for
Pharmaceutical Products or the equivalent Applicable Laws in the region in the
Territory, each as may be amended and applicable from time to time.

1.52.“ICC Rules” shall have the meaning set forth in Section 15.4(a).

1.53.“Improvement” means any improvement, modification, or enhancement to any
Licensed Technology invented, discovered, generated or made (a) solely by either
Party, its Affiliates or its or its Affiliates’ employees, agents or independent
contractors or (b) jointly by both Parties, their Affiliates or their and their
Affiliates’ employees, agents or independent contractors, in each case, during
the Term in the performance of any activity contemplated under this Agreement
(including Global Studies and Local Studies) or otherwise in the exercise of its
(their) rights or the carrying out of its (their) obligations under this
Agreement, including all rights, title and interest in and to the intellectual
property rights therein.

 

[***] = Certain Confidential Information Omitted



7

231245765 v3

--------------------------------------------------------------------------------

 

1.54.“IND” means an investigational new drug application or equivalent
application filed with the applicable Regulatory Authority, which application is
required to commence Clinical Trials in the applicable jurisdiction.

1.55.“Indemnifying Party” shall have the meaning set forth in Section 12.3.

1.56.“Indemnitee” shall have the meaning set forth in Section 12.3.

1.57.“Indication” means a separate and distinct disease or condition, or sign or
symptom of a disease or medical condition.  For clarity, different lines of
treatment or the treatment of separate stages or forms of the same disease or
medical condition shall not constitute separate Indications.  

1.58.“Invention” means any process, method, composition of matter, article of
manufacture, discovery or finding, patentable or otherwise, that is invented,
discovered or generated as a result of a Party (or the Parties jointly)
exercising its (their) rights or carrying out its (their) obligations under this
Agreement, including all rights, title and interest in and to the intellectual
property rights therein.

1.59.“JDC” shall have the meaning set forth in Section 3.3(a).

1.60.“Joint Global Study” shall have the meaning set forth in Section 5.4(b).

1.61.“Joint Invention” shall have the meaning set forth in Section 13.1(b).

1.62.“Joint Patent” shall have the meaning set forth in Section 13.1(b).

1.63.“JSC” shall have the meaning set forth in Section 3.2(a).

1.64.“Know-How” means any proprietary scientific or technical information,
results and data of any type whatsoever, in any tangible or intangible form
whatsoever, including databases, safety information, practices, methods,
techniques, specifications, formulations, formulae, knowledge, know-how, skill,
experience, test data including pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data.

1.65.“Licensed Component” shall have the meaning set forth in Section 1.19.

1.66.“Licensed Compound” means repotrectinib (known as TPX-0005), a small,
macrocyclic TKI of ROS1, TRK and ALK, including any salt, metabolite, prodrugs,
free-base, hydrate, solvate, polymorph, racemate, isotope, stereoisomer
enantiomer thereof.

1.67.“Licensed Know-How” means any and all Know-How Controlled by TPTX or its
Affiliates as of the Effective Date or during the Term, including TPTX’s joint
ownership interest in any Know-How within the Joint Inventions, that is
necessary or reasonable useful for the Development, packaging or labelling, or
Commercialization of the Product in the Field in the Territory, except to the
extent excluded pursuant to Section 5.4(d).  Notwithstanding the foregoing, in
the event a Change of Control of TPTX occurs after the Effective Date, Know-How
Controlled by any Affiliate of TPTX that was not an Affiliate of TPTX
immediately prior to such Change of Control transaction shall not be Licensed
Know-How except to the extent such Know-How falls within the definition of
Licensed Know-How in the immediately preceding sentence and (a) is also
Controlled by TPTX or its Affiliate existing immediately prior to such
transaction or (b) is generated or used by such Affiliate in the Development,
packaging or labelling or Commercialization of the Licensed Compound or Product
after such transaction.

8

231245765 v3

--------------------------------------------------------------------------------

 

1.68.“Licensed Patents” means the Patents in the Territory Controlled by TPTX or
its Affiliates as of the Effective Date or during the Term, including TPTX’s
joint ownership interest in any Joint Patents in the Territory, that (a) claim
the Licensed Compound or the Product (including the composition of matter,
formulation, or method of packaging or labelling or use thereof); and (b) are
necessary or reasonably useful for the Development, packaging or labelling, or
Commercialization of the Product in the Field in the Territory, except to the
extent excluded pursuant to Section 5.4(d).  Schedule 1.68 contains a list of
all Licensed Patents as of the Effective Date.  Notwithstanding the foregoing,
in the event a Change of Control of TPTX occurs after the Effective Date,
Patents Controlled by any Affiliate of TPTX that was not an Affiliate of TPTX
immediately prior to such Change of Control transaction shall not be Licensed
Patents except to the extent any such Patent falls within the definition of
Licensed Patents in the immediately preceding sentence and (i) is also
Controlled by TPTX or its Affiliate existing immediately prior to such
transaction or (ii) claims any Invention generated or used by such Affiliate in
the Development, packaging or labelling or Commercialization of the Product
after such transaction.

1.69.“Licensed Technology” means the Licensed Know-How and Licensed Patents.

1.70.“Local Study” means any Clinical Trial for any Product in the Field and
which (a) Zai determines to conduct and is conducted by or on behalf of Zai in
the Territory, and (b) does not include clinical sites in any country or
jurisdiction outside the Territory.

1.71.“Losses” shall have the meaning set forth in Section 12.1.

1.72.“Manufacture” or “Manufacturing” or “Manufactured” means all operations
involved in the manufacturing, filling and finishing, quality control testing
(including in-process, release and stability testing, if applicable), storage,
releasing, packaging and labeling.

1.73.“Manufacturing Technology” shall have the meaning set forth in Section 7.3.

1.74.“Manufacturing Technology Transfer” shall have the meaning set forth in
Section 7.3.

1.75.“Milestone Events” means Development Milestone Events and Net Sales
Milestone Events.

1.76.“Milestone Payments” means Development Milestone Payments and Net Sales
Milestone Payments.

1.77.“Net Sales” means the gross price billed or invoiced on sales of the
Product by Zai, its Affiliates, or Sublicensees to a Third Party that is not a
Sublicensee in the Territory, less (without duplication) usual and customary:

(a)cash, trade or quantity discounts actually granted and deducted solely on
account of sales of the Product, but excluding early payment discounts;

(b)rebates actually paid to individual or group purchasers of the Product that
are solely on account of the purchase of such Product;

(c)credits issued for the Product recalled or not accepted by customers or other
refunds, allowances and chargebacks actually granted and related to the Product;

(d)(i) freight expense (actual), including insurance, to the extent it is not
charged to or reimbursed by the customer, (ii) early payment discounts, (iii)
bad debt written off under GAAP, with reasonable collection efforts and added
back if collected; and

9

231245765 v3

--------------------------------------------------------------------------------

 

(e)Taxes (including, but not limited to sales, value added, consumption and
similar taxes; but excluding income taxes) actually incurred, paid or collected
and remitted to the relevant tax authority for the sale of the Product; provided
that any amount of such taxes refunded, recovered or credited back by the
relevant tax authority shall be included in Net Sales.

Each of the amounts set forth above shall be determined from the books and
records of Zai, its Affiliate or Sublicensee, maintained in accordance with GAAP
or in the case of Sublicensees, such similar accounting principles, consistently
applied, and any amounts that are deducted from Net Sales pursuant to one
subsection may not be deducted pursuant to another subsection (i.e., a deduction
may only be taken once).

The transfer of a Product to an Affiliate, Sublicensee, or other Third Party (i)
in connection with the Development or testing of a Product (including the
conduct of clinical studies), (ii) for purposes of distribution as promotional
samples, (iii) for indigent or similar public support or compassionate use
programs, or (iv) by and between Zai and its Affiliates or Sublicensees shall
not, in any case, be considered a Net Sale of a Product under this
Agreement.  Subject to the foregoing, any sales income received by Zai, its
Affiliates or Sublicensees for Products prior to or after Regulatory Approval
shall be Net Sales and subject to the Royalty Payments under Section 9.4(a).

Net Sales shall also include and be deemed to have been made with respect to any
Products used by Zai or any Affiliate, for its own commercial purposes, or
transferred to any Third Party for less than what the transferee is then
charging in normal arms-length sales transactions; and Net Sales in all such
cases shall be deemed to have been made at the prices therefor at which such
Products are then being sold to the customers of such user or transferor (or of
Zai, if an Affiliate is a user but not a seller) in arms-length sales
transactions.  For clarity, in the event the Product is sold in an arms-length
transaction to a governmental agency, a group purchase entity or any other
entity having the bargaining power to negotiate the purchase price below normal
retail price in transactions of lesser volume, Net Sales shall be calculated
based on the actual price negotiated and agreed to for such agency or entity and
not be based on the price charged in other arms-length sales transactions.

To the extent that Zai or any of its Affiliates, or Sublicensees, provides to
the purchasing Third Party discounts or allowances that are applicable to
purchases of the Product and one or more other products (such as in a “bundled
sale” arrangement), such discounts and allowances shall be allocated between the
Product (for purposes of the deductions used in calculating Net Sales as above)
and such other products in an equitable and commercially reasonable manner that
does not unfairly or inappropriately bias the level of discounting against the
Product (as compared to the other products).

If Zai or any of its Affiliates, or Sublicensees, sells a Product as a Licensed
Component of a Combination Product in the Territory in any Calendar Quarter,
then Net Sales shall be calculated by multiplying the Net Sales of the
Combination Product during such Calendar Quarter by the fraction A/(A+B), where
A is the average Net Sales per unit sold of the Licensed Component when sold
separately in the Territory during such Calendar Year (calculated by determining
the Net Sales of the Licensed Component during such Calendar Quarter in
accordance with the definition of Net Sales set forth herein and dividing such
Net Sales by the number of units of the Licensed Component during such Calendar
Quarter) and B is the average Net Sales per unit sold of the Other Component(s)
included in the Combination Product when sold separately during such Calendar
Quarter (calculated by determining the Net Sales of such Other Component(s) sold
during such Calendar Quarter by applying the definition of Net Sales set forth
herein as if it applied to sales of such Other Component(s) and dividing such
Net Sales by the number of units of such Other Component(s) sold during such
Calendar Quarter).  In each case, A and B shall be adjusted on a pro rata basis
to account for dosing differences between the amounts of Licensed Component and
Other Component(s) included in the Combination Product relative to the amounts
of Licensed Component and Other Component(s) included in the separately sold
product.

For purposes of calculating the average Net Sales per unit sold of a Licensed
Component and Other Component(s) of a Combination Product, any of the deductions
described herein that apply to such

10

231245765 v3

--------------------------------------------------------------------------------

 

Combination Product shall be allocated among sales of the Licensed Component and
sales of the Other Component(s) included in such Combination Product as follows:
(1) deductions that are attributable solely to the Licensed Component or one of
the Other Component(s) shall be allocated solely to Net Sales of the Licensed
Component or such Other Component, as applicable, and (2) all other deductions
shall be allocated among sales of the Licensed Component and sales of the Other
Component(s) in proportion to Zai’s and TPTX’s mutual agreement of the fair
market value of the Licensed Component and the Other Component(s).

In the event that no separate sales of the Licensed Component or any Other
Component(s) included in a Combination Product are made by Zai or its
Affiliates, or Sublicensees, during a Calendar Quarter in which such Combination
Product is sold, the average Net Sales per unit sold in the above described
equation shall be replaced with Zai’s and TPTX’s mutual written agreement of the
fair market value of the Licensed Component and each of the Other Component(s)
included in such Combination Product.

1.78.“Net Sales Milestone Event” shall have the meaning set forth in Section
9.3(a).

1.79.“Net Sales Milestone Payment” shall have the meaning set forth in Section
9.3(a).

1.80.“NMPA” means the National Medical Products Administration, formerly known
as the China Food and Drug Administration, and local or provincial counterparts
thereto, and any successor agency(ies) or authority thereto having substantially
the same function.

1.81.“Other Component” shall have the meaning set forth in Section 1.19.

1.82.“Party” or “Parties” shall have the meaning set forth in the preamble to
this Agreement.

1.83.“Patent Prosecution” means the responsibility and authority for (a)
preparing, filing and prosecuting applications (of all types) for any Patent
(including any decision whether to file a further divisional application), (b)
managing any interference, opposition, re-issue, reexamination, invalidation
proceedings, revocation, nullification, or cancellation proceeding relating to
the foregoing, (c) deciding to abandon Patent(s), (d) listing in regulatory
publications (as applicable), (e) patent term extension, and (f) settling any
interference, opposition, revocation, nullification or cancellation proceeding.

1.84.“Patents” means (a) all national, regional and international patents and
patent applications, including any provisional patent application, (b) any
patent application claiming priority from such patent application or provisional
patent applications, including divisions, continuations, continuations-in-part,
additions, (c) any patent that has issued or in the future issues from any of
the foregoing patent applications, including any utility or design patent or
certificate of invention, and (d) re-issues, renewals, extensions,
substitutions, re-examinations or restorations, registrations and revalidations,
and supplementary protection certificates and equivalents to any of the
foregoing.

1.85.“Person” means any individual, sole proprietorship, corporation, joint
venture, limited liability company, partnership, limited partnership, limited
liability partnership, trust or any other private, public or governmental
entity.

1.86.“Pharmacovigilance Agreement” shall have the meaning set forth in Section
6.9(a).

1.87.“PRC” means the People’s Republic of China, which for the purposes of this
Agreement shall exclude Hong Kong, Macau, and Taiwan.

1.88.“Prime Rate” means for any day a per annum rate of interest equal to the
“prime rate,” as published in the “Money Rates” column of The Wall Street
Journal, from time to time, or if for any

11

231245765 v3

--------------------------------------------------------------------------------

 

reason such rate is no longer available, a rate equivalent to the base rate on
corporate loans posted by at least percent (70%) of the ten largest U.S. banks.

1.89.“Product” means any pharmaceutical preparation containing the Licensed
Compound as an active ingredient, in any formulation or dosage form.

1.90.“Product Infringement” shall have the meaning set forth in Section 13.4(a).

1.91.“Product Marks” shall have the meaning set forth in Section 8.4.

1.92.“Product Specifications” means the specifications of the Product to be
agreed by the Parties in the Supply Agreement.

1.93.“Public Official” shall have the meaning set forth in Section 11.5(d).

1.94.“Quality Agreement” shall have the meaning set forth in Section 7.2.

1.95.“Receiving Party” shall have the meaning set forth in Section 10.1(a).

1.96.“Regulatory Approval” means, with respect to a Product in a region or a
country, the approvals from the necessary Governmental Authority to import,
market and sell such Product in such region (but excluding pricing approvals and
reimbursement approvals).

1.97.“Regulatory Approval Application” means a New Drug Approval Application or
Biologics License Application (each, as defined in the U.S. Federal Food, Drug
and Cosmetic Act (21 U.S.C. §301 et seq.), as amended from time to time) in the
U.S., or any corresponding application for approval to market or sell a product
in any country, region or jurisdiction in the Territory.

1.98.“Regulatory Authority” means any applicable Governmental Authority
responsible for granting Regulatory Approvals for Products, including the NMPA,
and any corresponding national or regional regulatory authorities.

1.99.“Regulatory Submissions” means any filing, application, or submission with
any Regulatory Authority, including authorizations, approvals or clearances
arising from the foregoing, including Regulatory Approvals, and all
correspondence or communication with or from the relevant Regulatory Authority,
as well as minutes of any material meetings, telephone conferences or
discussions with the relevant Regulatory Authority, in each case, with respect
to a Product.

1.100.“Remedial Action” shall have the meaning set forth in Section 6.11.

1.101.“Replacement Site” shall have the meaning set forth in Section 5.7.

1.102.“Retained Rights” shall have the meaning set forth in Section 2.2.

1.103.“Royalty Payment” shall have the meaning set forth in Section 9.4(a).

1.104.“Royalty Term” shall have the meaning set forth in Section 9.4(b).

1.105.“Sole Invention” shall have the meaning set forth in Section 13.1(b).

1.106.“Sublicensee” means a Third Party or Zai’s Affiliate who was granted a
sublicense by Zai under the licenses granted in Section 2.1.  For clarity, a
Third Party who was granted a sublicensee by a Sublicensee shall also be deemed
a Sublicensee.

1.107.“Supply Agreement” shall have the meaning set forth in Section 7.2.

12

231245765 v3

--------------------------------------------------------------------------------

 

1.108.“Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).  For the avoidance of doubt, Taxes includes VAT.

1.109.“Term” shall have the meaning set forth in Section 14.1(a).

1.110.“Territory” means the PRC, Hong Kong, Macau, and Taiwan (which for
purposes of this Agreement shall each be deemed a region).

1.111.“Third Party” means an entity other than (a) Zai and its Affiliates or (b)
TPTX and its Affiliates.

1.112.[…***…]

1.113.[…***…]

1.114.“TPTX” shall have the meaning set forth in the preamble of this Agreement.

1.115.“TPTX Acquirer” shall have the meaning set forth in Section 8.7.

1.116.“TPTX Acquirer ROFN” shall have the meaning set forth in Section 8.7.

1.117.“TPTX Acquirer ROFN Exercise Notice” shall have the meaning set forth in
Section 8.7.

1.118.“TPTX Acquirer ROFN Negotiation Period” shall have the meaning set forth
in Section 8.7.

1.119.“TPTX Indemnitee(s)” shall have the meaning set forth in Section 12.1.

1.120.“TPTX Pipeline Product” means each of […***…].

1.121.“TPTX Product Marks” shall have the meaning set forth in Section 8.4.

1.122.“Transition Period” shall have the meaning set forth in Section
14.9(b)(iv).

1.123.“U.S. Dollars” or “$” means United States dollars, the lawful currency of
the United States.

1.124.“Upfront Payment” shall have the meaning set forth in Section 9.1.

1.125.“Valid Claim” means (a) a claim of an issued and unexpired Patent included
within the Licensed Patents (including any Patent covering an Improvement and
any Joint Patents in the Territory) that (i) covers the Licensed Compound or the
Product (including the composition of matter, formulation, or method of
packaging or labelling or use thereof) in the Territory that (ii) has not been
permanently revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, which decision is not
appealable or is not appealed within the time allowed for appeal, and has not
been abandoned, disclaimed or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise or (b) a claim of a pending patent application
included within the Licensed Patents (including any Patent covering an
Improvement and any Joint Patent) in the Territory that (1) would cover the
Licensed Compound or Product (including the composition of matter, formulation,
or method of packaging or labelling or use thereof) in the Territory if such
claim was to issue, (2) has not been pending for more than […***…] years from
its earliest priority date, and (3) (A) has not been cancelled, withdrawn or
abandoned or (B) finally rejected by an administrative agency

 

[***] = Certain Confidential Information Omitted



13

231245765 v3

--------------------------------------------------------------------------------

 

action from which no appeal can be taken or that has not been appealed within
the time allowed for appeal.

1.126.“VAT” means value-added taxes or other similar taxes.

1.127.“Withholding Income Taxes” shall have the meaning set forth in Section
9.8(b).

1.128.“Withholding Taxes” shall have the meaning set forth in Section 9.8(b).

1.129.“Withholding VAT Taxes” shall have the meaning set forth in Section
9.8(a).

1.130.“Zai” shall have the meaning set forth in the preamble of this Agreement.

1.131.“Zai Indemnitee(s)” shall have the meaning set forth in Section 12.2.

1.132.“Zai IP” means any and all Know-How and Patents Controlled by Zai or its
Affiliates (a) as of the Effective Date or (b) at any time during the Term that
are, in each case, (i) not Improvements and (ii) necessary or reasonably useful
for the Development, Manufacture, use or Commercialization of the Licensed
Compound or any Product.

1.133.“Zai Patents” shall have the meaning set forth in Section 13.3(b).

1.134.“Zai ROFN” shall have the meaning set forth in Section 2.7.

1.135.“Zai ROFN Exercise Notice” shall have the meaning set forth in Section
2.7.

1.136.“Zai ROFN Exercise Period” shall have the meaning set forth in Section
2.7.

1.137.“Zai ROFN Expiration” shall have the meaning set forth in Section 2.7.

1.138.“Zai ROFN Negotiation Period” shall have the meaning set forth in Section
2.7.

1.139.“Zai ROFN Offer Notice” shall have the meaning set forth in Section 2.7.

ARTICLE 2

Licenses; Non-Compete; ZAI ROFN

2.1.License Grant to Zai.  Subject to the terms and conditions of this
Agreement, TPTX hereby grants to Zai, during the Term, (a) an exclusive,
royalty-bearing license, with the right to grant sublicenses (solely in
accordance with Section 2.3), under the Licensed Technology to Develop,
register, use, sell, offer for sale, import and otherwise Commercialize the
Products in the Field in the Territory; and (b) a non-exclusive, royalty-bearing
license, with the right to grant sublicenses (solely in accordance with Section
2.3), under the Licensed Technology to package or have packaged, and label or
have labeled the Products in the Field in and outside the Territory, solely to
support the Development, use, sale, offer for sale, import or other
Commercialization of the Products in the Field in the Territory.  For clarity,
(i) the licenses granted by TPTX to Zai under this Section 2.1 shall not include
any right or license to any product containing any of TPTX’s proprietary
compounds other than the Licensed Compound, and (ii) the licenses granted under
this Section 2.1 do not include any right to Manufacture or to have Manufactured
the Licensed Compound or Products, except for Zai’s non-exclusive right to
package and label the Licensed Compound and Product in accordance with
Section 2.1(b).

2.2.TPTX Retained Rights.  Notwithstanding anything to the contrary in this
Agreement, TPTX hereby expressly retains, on behalf of itself (and its
Affiliates, other licensees, and sublicensees) (a) all rights under the Licensed
Technology to fulfill, either itself, its Affiliates or through subcontractors,
TPTX’s obligations under this Agreement; (b) the exclusive rights to Develop,

14

231245765 v3

--------------------------------------------------------------------------------

 

Manufacture or have Manufactured (subject to Zai’s non-exclusive right to
package and label the Licensed Compound and Product outside the Territory in
accordance with Section 2.1(b)), use, sell, offer for sale, import and otherwise
Commercialize the Licensed Compound and Products outside the Territory; and (c)
(i) subject to and in accordance with Section 5.4, […***…] (including through
the conduct of Global Studies by TPTX pursuant to Section 5.4) (the “Retained
Rights”); provided that upon Zai’s reasonable request, TPTX shall perform any
research activity that is necessary or reasonably useful for the Development of
or obtaining the Regulatory Approval for the Product in the Territory in
accordance with the Clinical Development Plan or as otherwise proposed by Zai
and thereafter approved by the JDC at Zai’s cost.  In the event that TPTX wishes
to exercise its Retained Rights […***…].  For the avoidance of doubt, the
Retained Rights shall exclude the right under the Licensed Technology to
Commercialize the Licensed Compound or Products in the Field in the Territory
during the Term, and TPTX, its Affiliates and licensees of rights to the
Licensed Compound or Products (other than Zai and its Affiliates and
Sublicensees) shall not undertake such Commercialization of the Licensed
Compound or Products in the Field in the Territory without Zai’s express prior
written consent.

2.3.Right to Sublicense.

(a)General.  Zai shall have the right to grant sublicenses under the licenses
granted in Section 2.1 to: (i) its Affiliates without TPTX’s consent or
approval; and (ii) any Third Party only with TPTX’s prior written consent (not
to be unreasonably withheld, delayed or conditioned).  Zai remain primarily
responsible for all of its obligations under this Agreement that have been
delegated or sublicensed to any Sublicensee and shall be liable for (1) its
Sublicensee’s conduct that is prohibited under this Agreement, and (2) its
Sublicensee’s breach of this Agreement which shall be deemed a breach of this
Agreement as if Zai had itself conducted the action or inaction that contributed
to the breach of this Agreement; provided that Zai shall have the right to cure,
if curable, such breach on behalf of such Sublicensee within […***…] days
following the receipt of notice of such breach.

(b)Restrictions.  Zai shall not grant a sublicense to any Third Party that has
been debarred or disqualified by any Governmental Authority or is subject to any
proceedings, sanctions or fines under any Anti-Corruption Law.  Zai shall
ensure, prior to engaging any Third Party as a Sublicensee that such Third Party
is subject to written agreements containing terms and conditions that: (i)
require each such Sublicensee to protect and keep confidential any Confidential
Information of the Parties, including in accordance with ARTICLE 10; (ii)
provide TPTX with the right to audit (either by itself or through Zai or Zai’s
designee) the books and records of each such Sublicensee in accordance with this
Agreement (including pursuant to Sections 6.10, 9.6(b), 9.6(d), and
11.5(a)(iv)); (iii) do not impose any payment obligations or liability on TPTX;
and (iv) are otherwise consistent with the terms of this Agreement.  Zai shall
provide a copy of the complete executed agreement with each Sublicensee to TPTX;
provided that Zai shall be permitted to redact commercially sensitive economic
terms of any





 

[***] = Certain Confidential Information Omitted



15

231245765 v3

--------------------------------------------------------------------------------

 

such agreement which terms are not necessary for TPTX to confirm Zai’s
compliance with its obligations hereunder.  

2.4.License Grant to TPTX.  Subject to the terms and conditions of this
Agreement, Zai hereby grants to TPTX a perpetual, fully paid-up and royalty
free, and sublicenseable (in multiple tiers) license under Zai IP to exercise
its Retained Rights, which shall be exclusive with respect to the Retained
Rights in Section 2.2(b) and (c)(ii) and non-exclusive with respect to all other
Retained Rights.

2.5.No Implied Licenses; Negative Covenant.  Except as set forth herein, neither
Party shall acquire any license or other intellectual property interest, by
implication or otherwise, under any Know-How, trademarks, Patents of the other
Party.  Each Party shall not, and shall not permit any of its Affiliates or
sublicensees to, practice any Patent or Know-How licensed to it by the other
Party outside the scope of the licenses granted to it under this Agreement.

2.6.Exclusivity.

(a)Non-Compete.  

(i)During the Term, except as provided in Section 2.6(b) below or otherwise
expressly contemplated under this Agreement, Zai shall not, and shall cause its
Affiliates, licensees, Sublicensees to not, engage in (independently or for or
with any Third Party) any Development, Manufacture or Commercialization in or
outside the Territory of any Competing Product other than the Licensed Compound
and Products as permitted under this Agreement.  

(ii)During the Term, except as provided in Section 2.6(b) below or otherwise
expressly contemplated under this Agreement, TPTX shall not, and shall cause its
Affiliates, and its licensees and sublicensees with respect to the Licensed
Compound or Products to not, engage in (independently or for or with any Third
Party) any Development, Manufacture or Commercialization in the Territory of any
Competing Product other than the Licensed Compound and Products as permitted
under the Retained Rights, except that TPTX may, and may allow its Affiliates
and such licensees and sublicensees, to Manufacture or have Manufactured any
Competing Product in the Territory solely to support the Development,
Manufacture, use sale, offer for sale, import and other Commercialization of any
Competing Product outside of the Territory.

(b)Change of Control; Acquisition.

(i)Change of Control of a Party.  In the event that a Party or any of its
Affiliates undergoes a Change of Control with a Third Party (an “Acquirer”), the
restrictions set forth in Section 2.6(a) shall not apply to (1) any activities
that would otherwise constitute a breach of Section 2.6(a), including a
Competing Product that is being Developed, Manufactured, registered or
Commercialized (collectively, “Competing Activities”), being performed by the
Acquirer or its Affiliates at the closing of the applicable transaction, or (2)
any Competing Activities undertaken after the closing of the Change of Control
transaction by an Acquirer or its Affiliates (other than such Party or any of
its Affiliates existing prior to the closing of such transaction), in each case
of (1) and (2) as long as […***…].  




 

[***] = Certain Confidential Information Omitted



16

231245765 v3

--------------------------------------------------------------------------------

 

(ii)Acquisition of a Third Party by a Party.  In the event that either Party or
any of its Affiliates that is subject to the restrictions set forth in Section
2.6(a) merges or consolidates with, or otherwise acquires a Third Party (whether
such transaction occurs by way of a sale of assets, merger, consolidation or
similar transaction) (an “Acquired Party”) that is performing any Competing
Activities at the closing of such transaction, the other Party shall have the
right to terminate this Agreement with an immediate effect upon written notice
to such Party at any time after […***…] months following such closing unless by
the end of such […***…] month period, such Party or such Party’s Acquired Party
has (1) divested, or caused their respective Affiliate to have divested, whether
by license or otherwise, its interest in the corresponding Competing Products or
(2) terminated the corresponding performance of any Competing Activities with
respect to the corresponding Competing Products, and provide the other Party
with written confirmation of such divestment or termination.  In the event such
Party, after receiving such written notice from the other Party, in good faith
disputes the existence of such Competing Activities, then such termination shall
not become effective unless and until such dispute is resolved with a
determination that such Competing Activities exist.

2.7.Zai’s Right of First Negotiation.  Subject to the terms and conditions of
this Agreement, TPTX hereby grants to Zai a right of first negotiation with
respect to each TPTX Pipeline Product (the “Zai ROFN”) as follows: on a TPTX
Pipeline Product-by-TPTX Pipeline Product basis, (a) if, at any time during the
Term that the Zai ROFN is in effect, TPTX seeks to license to a Third Party the
right to Commercialize such TPTX Pipeline Product in a territory that primarily
includes one or more regions in the Territory, then TPTX shall promptly provide
Zai with written notice (the “Zai ROFN Offer Notice”); (b) Zai shall thereafter
have […***…] days following the date of Zai’s receipt of such Zai ROFN Offer
Notice (the “Zai ROFN Exercise Period”) to exercise the Zai ROFN by providing
TPTX with written notice of its intent to obtain a license to such TPTX Pipeline
Product in the Territory (the “Zai ROFN Exercise Notice”); (c) if Zai delivers
such Zai ROFN Exercise Notice prior to the expiration of the Zai ROFN Exercise
Period, Zai shall have the exclusive right to negotiate with TPTX, and the
Parties shall negotiate in good faith, for a period up to […***…] days from the
date of the Zai ROFN Exercise Notice (or any additional period of time if
mutually agreed in writing by the Parties) (the “Zai ROFN Negotiation Period”)
the terms and conditions of such license; and (d) if (i) Zai does not provide
TPTX with a Zai ROFN Exercise Notice prior to the expiration of the Zai ROFN
Exercise Period or (ii) Zai provides TPTX with a Zai ROFN Exercise Notice prior
to the expiration of the Zai ROFN Exercise Period and the Parties fail to enter
into a definite agreement regarding the terms and conditions with respect to
such license prior to the expiration of the Zai ROFN Negotiation Period, (1) the
Zai ROFN shall automatically expire on the applicable expiration date (the “Zai
ROFN Expiration”), which, with respect to the Zai ROFN Exercise Period, shall be
the last day of the Zai ROFN Exercise Period, and with respect to the Zai ROFN
Negotiation Period, shall be the last day of the Zai ROFN Negotiation Period;
and (2) TPTX shall be free to enter into a license agreement with a Third Party
for the Commercialization of such TPTX Pipeline Product.  Notwithstanding
anything to the contrary, (v) if TPTX provides Zai with the Zai ROFN Offer
Notices for two (2) TPTX Pipeline Products pursuant to this Section 2.7, the Zai
ROFN shall automatically expire, the third product would no longer be deemed a
TPTX Pipeline Product and TPTX shall not have any further obligations to Zai
under this Section 2.7 with respect to such third product, (w) the Zai ROFN
shall automatically expire, and TPTX shall not have any further obligations to
Zai under this Section 2.7, upon the closing of a Change of Control of TPTX if
the Zai ROFN Offer Notice has not been delivered or, if delivered, the Zai ROFN
has not been exercised prior to such closing, (x) the Zai ROFN only applies to
the TPTX Pipeline Products and not to any other TPTX compounds or products,
(y) the Zai ROFN only applies if the intended territory primarily includes one
or more regions in the Territory, but not to any license that is worldwide or
for an intended territory primarily comprised of regions outside the Territory
even if it also includes one or more regions in the Territory, and upon the
grant by TPTX of such a license that includes all or any regions within the
Territory, the Zai ROFN with respect to such regions shall automatically expire,
and TPTX shall not have any further obligations under this Section 2.7 with
respect to such regions, and (z) nothing in this Section 2.7 shall prevent TPTX
from negotiating or completing any transaction for the sale of all or
substantially all of the

 

[***] = Certain Confidential Information Omitted



17

231245765 v3

--------------------------------------------------------------------------------

 

business or assets of TPTX relating to the Licensed Compound or Products,
whether by merger, sale of stock, sale of assets or otherwise, and the Zai ROFN
shall not apply to such transaction.  

ARTICLE 3

GOVERNANCE

3.1.Alliance Managers.  Within […***…] days following the Effective Date, each
Party shall appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications (including a general
understanding of pharmaceutical Development and Commercialization issues) to act
as its alliance manager regarding Development, Manufacture and Commercialization
of the Products in the Territory under this Agreement (the “Alliance
Manager”).  The Alliance Managers shall serve as the primary contact points
between the Parties regarding the Product Development, Manufacture and
Commercialization activities in the Territory contemplated under this
Agreement.  The Alliance Managers shall (a) facilitate the flow of information;
(b) otherwise promote communication, coordination and collaboration between the
Parties by providing single point communication for seeking consensus both
internally within each Party’s respective organization, including facilitating
review of external corporate communications, and raising cross-Party or
cross-functional disputes in a timely manner; and (c) manage the JSC and JDC
meetings by (i) calling meetings of the JSC and JDC; (ii) preparing and issuing
minutes of each such meeting within ten (10) Business Days thereafter; and (iii)
preparing and circulating an agenda for the upcoming meeting, in each case at
the direction of and in consultation with the then-current chairperson.  Each
Party may replace its Alliance Manager by written notice to the other Party.

3.2.Joint Steering Committee.

(a)Formation.  Within […***…] days after the Effective Date, the Parties shall
establish a joint steering committee (the “JSC”) to cooperate, coordinate,
integrate and monitor the Development and Commercialization of the Products in
the Field in the Territory under this Agreement.  Each Party shall appoint
[…***…] representatives (or such other equal number of representatives as agreed
by the Parties in writing) to the JSC, each of whom shall be an officer or
employee of the applicable Party having sufficient seniority within such Party
to make decisions arising within the scope of the JSC’s responsibilities.  Each
Party may replace its JSC representatives upon written notice to the other
Party; provided that the Parties shall use reasonable efforts not to make
changes to such representatives during the first […***…] months after
establishment of the JSC.  Upon the JSC’s establishment, a representative from
Zai shall act as the chairperson of the JSC.  Once a year, the role of
chairperson shall rotate between the Parties.  The chairperson shall not have
any greater authority than any other representative of the JSC.

(b)Role.  The JSC shall (i) provide a forum for the discussion of the Parties’
activities under this Agreement; (ii) review and discuss the overall strategy
for the Commercialization of the Product in the Field in the Territory; (iii)
overseeing the activities of the JDC, resolving any matter as to which the JDC
has authority but cannot reach agreement, including approving the Clinical
Development Plan or any amendment thereto, as applicable, and reviewing,
discussing and approving any changes in the scope or direction of the
Development work with Products in the Territory to be performed by Zai under
this Agreement that would be a material deviation from the Clinical Development
Plan, whether or not approved by the JDC; (iv) review and discuss the
Commercialization Plan and amendments thereto; (v) establish subcommittees as
necessary or advisable to further the purpose of this Agreement; and (vi)
perform such other functions as expressly set forth in this Agreement or
allocated to it by the Parties’ written agreement.

(c)Limitation of Authority.  The JSC shall only have the powers expressly
assigned to it in this ARTICLE 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement; (ii) waive either Party’s compliance with the terms and conditions of
this Agreement; (iii) determine any such issue in a manner that would

 

[***] = Certain Confidential Information Omitted



18

231245765 v3

--------------------------------------------------------------------------------

 

conflict with the express terms and conditions of this Agreement; (iv) make any
decisions related to, or determine, approve or oversee the initiation,
suspension, cessation, conduct, strategy, implementation of or other matters
related to, any Global Study; or (v) impose any other obligations on either
Party without the prior written consent of such Party.  

(d)Meetings.  The JSC shall hold meetings at such times as it elects to do so,
but in no event shall such meetings be held less frequently than once every
[…***…] months.  Each Party may call additional ad hoc JSC meetings as the needs
arise with reasonable advance notice to the other Party.  Meetings of the JSC
may be held in person, by audio or video teleconference; provided that at least
[…***…] of the JSC shall be held in person unless otherwise agreed by the
Parties.  In-person JSC meetings shall be held at locations selected alternately
by the Parties.  Each Party shall be responsible for such Party’s expenses of
participating in the JSC meetings.  No action taken at any JSC meeting shall be
effective unless at least […***…] are participating in such JSC meeting.

(e)Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants relevant to items on the issued agenda, in addition to
its representatives, to attend the JSC meetings in a non‑voting capacity;
provided that if either Party intends to have any Third Party (including any
consultant) attend such a meeting, such Party shall provide prior written notice
to the other Party.  Such Party shall also ensure that such Third Party is bound
by confidentiality and non-use obligations consistent with the terms of this
Agreement.

(f)Decision-Making.  All decisions of the JSC shall be made by unanimous vote,
with TPTX’s representatives collectively having one (1) vote and Zai’s
representatives collectively having one (1) vote.  If after reasonable
discussion and good faith consideration of each Party’s view on a particular
matter before the JSC, the JSC cannot reach a decision as to such matter within
[…***…] days after such matter was brought to the JSC for resolution, such
matter shall be referred by the Parties’ Alliance Managers to the Chief
Executive Officer of TPTX (or a senior officer designated by the Chief Executive
Officer of TPTX) and the Chief Executive Officer of Zai (or a senior officer
designated by the Chief Executive Officer of Zai) (the “Executive Officers”) for
resolution.  […***…].

(g)Exchange of Information.  The Parties shall cooperate to exchange information
through the JSC with respect to Product Commercialization and medical affairs
activities





 

[***] = Certain Confidential Information Omitted



19

231245765 v3

--------------------------------------------------------------------------------

 

conducted by each Party and their Affiliates, in the case of Zai its
Sublicensees, and in the case of TPTX its licensees of rights to Products
outside the Territory to the extent permitted by such licensees.

3.3.Joint Development Committee.  

(a)Formation.  In accordance with Section 3.2(b)(vi), the Parties shall
establish a subcommittee to review and oversee the Development of the Product(s)
in the Territory and to coordinate the Parties’ activities under this Agreement
with respect to the Development of such Product(s) (the “JDC”) within […***…]
days after the establishment of the JSC by each Party appointing […***…]
representatives (or such other equal number of representatives as agreed by the
Parties in writing) to the JDC, each of which shall have sufficient seniority
and relevant expertise to make decisions within the scope of the JDC’s
responsibilities.  The JDC may change its size from time to time by mutual
consent of the Parties; provided that the JDC shall consist at all times of an
equal number of representatives of each Party.  Each Party may at any time
replace any one or more of its JDC representatives upon written notice to the
other Party; provided that the Parties shall use reasonable efforts not to make
changes to such representatives during the first […***…] months after
establishment of the JDC.  A member of the JDC may also be a member of the JSC
or any other subcommittee established by the JSC if so desired by the Party who
appoints such member.

(b)Role.  The JDC shall (i) provide a forum for the discussion of the Parties’
Product Development activities under this Agreement and status of Regulatory
Submissions and Regulatory Approvals in the Territory; (ii) review, discuss and
approve the Clinical Development Plan and amendments thereto; (iii) report
safety issues of the Products to Regulatory Authorities; (iv) review data
generated from the Clinical Trials of the Products in and outside the Territory;
and (v) perform such other functions as expressly set forth in this Agreement or
allocated to it by the Parties’ written agreement.

(c)Limitation of Authority.  The JDC shall only have the powers expressly
assigned to it in this ARTICLE 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement; (ii) waive either Party’s compliance with the terms and conditions of
this Agreement; (iii) determine any such issue in a manner that would conflict
with the express terms and conditions of this Agreement;  (iv) make any
decisions related to, or determine, approve or oversee the initiation,
suspension, cessation, conduct, strategy, implementation of or other matters
related to any Global Study; or (v) impose any other obligations on either Party
without the prior written consent of such Party.  

(d)Meetings.  The JDC shall hold meetings at such times as it elects to do so,
but in no event shall such meetings be held less frequently than […***…] until
the date when Zai first receives a Regulatory Approval for the Product in the
PRC.  Thereafter, the JDC shall hold meeting no less frequently than once every
[…***…] months.  JDC meetings shall be held adjacently to JSC meetings to the
extent possible.  Each Party may call additional ad hoc JDC meetings as the
needs arise with reasonable advance notice to the other Party.  Meetings of the
JDC may be held in person, by audio or video teleconference; provided that at
least […***…] of the JDC shall be held in person unless otherwise agreed by the
Parties.  In-person JDC meetings shall be held at locations selected alternately
by the Parties.  Each Party shall be responsible for such Party’s expenses of
participating in the JDC meetings.  No action taken at any JDC meeting shall be
effective unless at least […***…] representatives of each Party are
participating in such JDC meeting.

(e)Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants relevant to items on the issued agenda, in addition to
its representatives, to attend the JDC meetings in a non‑voting capacity;
provided that if either Party intends to have any Third Party (including any
consultant) attend such a meeting, such Party shall provide prior written notice
to the other Party.  Such Party shall also ensure that such Third Party is bound
by confidentiality and non-use obligations consistent with the terms of this
Agreement.

 

[***] = Certain Confidential Information Omitted



20

231245765 v3

--------------------------------------------------------------------------------

 

(f)Decision-Making.  All decisions of the JDC shall be made by unanimous vote,
with TPTX’s representatives collectively having one (1) vote and Zai’s
representatives collectively having one (1) vote.  If after reasonable
discussion and good faith consideration of each Party’s view on a particular
matter before the JDC, the JDC cannot reach a decision as to such matter within
[…***…] days after such matter was brought to the JSC for resolution, such
matter shall be referred by the Parties’ Alliance Managers to the JSC for
resolution in accordance with Section 3.2(f).

(g)Exchange of Information.  The Parties shall cooperate to exchange information
through the JDC and otherwise as reasonably requested by the other Party with
respect to Product Development activities conducted by each Party and their
Affiliates, in the case of Zai its Sublicensees, and in the case of TPTX its
licensees of rights to Products outside the Territory to the extent permitted by
such licensees.  Such exchange shall include summaries of information relating
to Product Development activities of each Party, including all Clinical Trials
of the Products, IND and Regulatory Approval Application filings for all
indications for the Products.  For Clinical Trials of a Product that may be used
to support Regulatory Approval for such Product in the other Party’s territory
(including Global Studies), such exchange shall also include all data, results
and analyses as reasonably requested by a Party, and the other Party shall have
the right to use such data and results for the purpose of obtaining and
maintaining Regulatory Approval for the Product in its territory.

3.4.Withdrawal. At any time during the Term and for any reason, TPTX shall have
the right to withdraw from participation in the JSC or JDC upon written notice
to Zai, which notice shall be effective immediately upon receipt.  Following the
issuance of a withdrawal notice and subject to this Section 3.4, TPTX’s
representatives to the applicable committee shall not participate in any
meetings of such committee.  If, at any time following the issuance of a
withdrawal notice, TPTX wishes to resume participation in the applicable
committee, TPTX shall notify Zai in writing, and thereafter, TPTX’s
representatives to such committee shall be entitled to attend any subsequent
meeting of such committee and to participate in the activities of, and
decision-making by, such committees as provided in this ARTICLE 3 as if a
withdrawal notice had not been issued by TPTX.  Following TPTX’s issuance of a
withdrawal notice, unless and until TPTX resumes participation in the applicable
committee in accordance with this Section 3.4 (a) all meetings of the applicable
committee will be held at Zai’s facilities; and (b) TPTX shall have the right to
continue to receive the minutes of such committee meetings, but shall not have
the right to approve the minutes for any meeting of such committee held after
TPTX’s issuance of a withdrawal notice.

ARTICLE 4

DEVELOPMENT Technology Transfers

4.1.Access to Licensed Know-How. TPTX shall provide or make available to Zai all
Licensed Know-How which exists as of the Effective Date, which provision or
access shall occur in a manner and following a reasonable schedule proposed by
TPTX and agreed by the JDC (to be completed within […***…] days after the
Effective Date or such later time as agreed by the JDC).  During the Term, TPTX
shall provide or make available Zai with additional Licensed Know-How, to the
extent that such Licensed Know-How comes to TPTX’s attention (or is reasonably
requested by Zai) and has not previously been provided or made available to Zai.

4.2.Assistance by TPTX.  At Zai’s reasonable request, TPTX shall cooperate with
Zai to provide reasonable technical assistance in connection with (a) the
transfer to Zai of the Development of Products in the Territory and (b) the
seeking of Regulatory Approval for Products in the Territory.  Upon Zai’s
request for any reasonable technical assistance, TPTX shall provide Zai with
such reasonable technical assistance […***…]


 

[***] = Certain Confidential Information Omitted



21

231245765 v3

--------------------------------------------------------------------------------

 

[…***…].  

ARTICLE 5

Development

5.1.Diligence and Responsibilities.  Zai shall be primarily responsible for, and
shall use Commercially Reasonable Efforts to conduct, all Development activities
of the Products in the Field in the Territory in accordance with the Clinical
Development Plan at Zai’s sole cost subject to Section 5.4(b).  Zai shall
perform such obligations under the Clinical Development Plan in a professional
manner, and in compliance in all respects with the Clinical Development Plan and
the requirements of Applicable Laws, GCP and cGMP.  Changes in the scope or
direction of the Development work under this Agreement that would be a material
deviation from the Clinical Development Plan must be approved by the JSC as set
forth in Section 3.2(b); provided that any change with respect to Joint Global
Studies shall be consistent with the Joint Global Studies as set forth in the
Global Development Plan.

5.2.Clinical Development Plan.  The Parties shall undertake the Development of
the Products in a collaborative and efficient manner in accordance with this
ARTICLE 5.  The Development of the Products relating to the Territory under this
Agreement shall be governed by a written clinical development plan, as revised
from time to time in accordance with this Section 5.2 (the “Clinical Development
Plan”).  The Clinical Development Plan shall include (a) an outline of Clinical
Trials to be conducted by Zai in the Territory, including the Local Studies and
Joint Global Studies; and (b) the material activities to be performed by the
Parties to obtain the Regulatory Approvals for the Products in the Territory and
to support the Joint Global Studies.  The Clinical Development Plan shall
contain in reasonable detail the major Development activities and the projected
timelines for conducting such activities, including activities designed to
achieve Regulatory Approvals for the Products in the Territory.  As of the
Effective Date, the Parties have agreed to an initial Clinical Development Plan,
which is attached hereto as Schedule 5.2.  From time to time, […***…] Zai shall
propose updates or amendments, if any, to the Clinical Development Plan in
consultation with TPTX and submit such proposed updated or amended plan to the
JDC for review, discussion and approval.  In accordance with Section 3.3(b), the
JDC shall review, discuss and approve any updates or amendments to the Clinical
Development Plan; provided […***…].  

5.3.Local Study.  Zai shall use Commercially Reasonable Efforts, be solely
responsible for and have decision-making authority for performance of any Local
Study (including handling relevant Regulatory Submissions for any Local Studies
in the Territory at its own cost, as applicable, in accordance with ARTICLE 6);
provided […***…]  




 

[***] = Certain Confidential Information Omitted



22

231245765 v3

--------------------------------------------------------------------------------

 

[…***…].  Each Local Study conducted in the Territory shall be conducted in
accordance with the Clinical Development Plan, the study protocol approved by
any relevant Regulatory Authority, and Applicable Laws in the Territory.  

5.4.Global Study.  

(a)General.  TPTX may initiate, suspend, or cease a Global Study for any Product
for any Indication.  TPTX’s global Development of Products will be conducted
pursuant to a written development plan, as amended from time to time by TPTX,
subject to this Section 5.4 with respect to participation by Zai (the “Global
Development Plan”).  The Global Development Plan in effect as of the Effective
Date, a copy of which TPTX has provided to Zai and also attached hereto as
Schedule 5.4(a), identifies Global Studies that include clinical sites for
Clinical Trials in the Territory (the “Existing Global Studies”).  If TPTX
amends the Global Development Plan after the Effective Date, […***…].  

(b)Zai (i) shall participate in the Existing Global Studies by coordinating
clinical trial sites in the Territory and enrolling the percentage of the
subjects for such Existing Global Studies as specified in the Global Development
Plan existing as of the Effective Date, and (ii) may, in its sole discretion,
agree to participate in a Global Study presented by TPTX other than any Existing
Global Study (each of the Existing Global Studies and any such agreed Global
Studies, a “Joint Global Study”).  The Joint Global Studies that are Existing
Global Studies are listed in Schedule 5.4(b).  Zai shall be responsible for all
activities (if any) associated with conducting each Joint Global Study in the
Territory set forth in the Global Development Plan existing as of the Effective
Date and each additional Joint Global Study as outlined in the plan for such
Joint Global Study as mutually agreed by the Parties and any additional Joint
Global Study so agreed between the Parties shall be included in an amendment to
the Global Development Plan.  Zai shall use Commercially Reasonable Efforts to
[…***…]




 

[***] = Certain Confidential Information Omitted



23

231245765 v3

--------------------------------------------------------------------------------

 

[…***…].

(c)Zai, itself or with or through any other of its Affiliates or Sublicensees,
shall, in accordance with […***…].  For any Joint Global Study, Zai shall be
responsible for all costs incurred by or on behalf of Zai in the performance of
such Joint Global Study in the Territory (except to the extent of assistance
provided by TPTX without additional charge in accordance with Section 4.2), and
TPTX shall be responsible for all other costs incurred for or in connection with
such Joint Global Study.  

(d)If Zai elects not to participate in any Global Study presented by TPTX (other
than Existing Global Studies in which Zai is participating) by notifying TPTX in
writing of such election not to participate (or by failing to notify TPTX in
writing of its election to participate) within […***…] days after the date of
TPTX’s presentation of such Global Study to the JDC, TPTX may conduct such
Global Study in the Territory at its sole cost but in conducting such Global
Study, the Parties shall coordinate the Parties’ Development activities for the
Product(s) in the Territory; provided, however, that […***…]





 

[***] = Certain Confidential Information Omitted



24

231245765 v3

--------------------------------------------------------------------------------

 

[…***…].  

5.5.Development Reports.  The status, progress and results of Zai’s Development
activities under this Agreement shall be discussed at meetings of the JDC.  At
least […***…] Business Days before each regularly scheduled JDC meeting, Zai
shall provide the JDC with a written report detailing its Product Development
activities and the results thereof, covering subject matter at a level of detail
reasonably requested by TPTX and sufficient to enable TPTX to determine Zai’s
compliance with its obligations pursuant to Section 5.1 to Section 5.4.  Through
the JDC, each Party shall keep the other Party reasonably informed on the
Development of the Product conducted by or on behalf of such Party.  In
addition, each Party shall make available to the other Party such additional
information about its Development activities with Products as may be reasonably
requested by the other Party from time to time.  All updates and reports
provided by a Party pursuant to this Section 5.5 shall be the Confidential
Information of such Party.  

5.6.Records.  Each Party shall maintain appropriate records in either tangible
or electronic form of all significant Development, packaging or labeling,
Manufacture (in the case of Zai, after the Manufacturing Technology Transfer),
regulatory or Commercialization of a Product, in each case in accordance with
its usual documentation and record retention practices.  Such records shall be
in sufficient detail to properly reflect, in a good scientific manner, all
significant work done, and the results of studies and trials undertaken and,
further, shall be at a level of detail appropriate for patent and regulatory
purposes.  Each Party shall document all non-clinical studies and Clinical
Trials in formal written study reports according to Applicable Laws and national
and international guidelines.  Upon a Party’s reasonable request, the other
Party shall, and shall cause its Affiliates and, in the case of Zai,
Sublicensees, to provide to the first Party copies of such records of
Development, packaging or labeling, Manufacture (in the case of Zai, after the
Manufacturing Technology Transfer), regulatory and Commercialization activities
to the extent necessary for the Development, packaging or labeling, Manufacture
(in the case of Zai, after the Manufacturing Technology Transfer), and
Commercialization of the Product in the other Party’s territory, including for
regulatory and patent purposes.  All such records, reports, information and data
of a Party provided to the other Party shall be the Confidential Information of
the providing Party.

5.7.Clinical Trial Audits.  TPTX or its representatives may conduct an audit of
Zai, its Affiliates, or any Sublicensees or subcontractors, and all Clinical
Trial sites engaged by Zai or its Affiliates or Sublicensees or subcontractors
to perform Zai’s obligations under any Clinical Development Plan, in each case,
to ensure that the applicable Clinical Trials are conducted in compliance with
the Clinical Development Plan, GCP, and Applicable Laws; provided that in the
event any such audit of Zai’s subcontractors or Clinical Trial sites engaged by
Zai or its Affiliates or Sublicensees or subcontractor requires Zai’s
assistance, Zai shall provide TPTX or its representatives





 

[***] = Certain Confidential Information Omitted



25

231245765 v3

--------------------------------------------------------------------------------

 

with such assistance, to the extent reasonable, including providing personnel of
Zai to be present for such audit and producing any documents or authorizations
allowing TPTX or its representatives to conduct such audit, to the extent
reasonable.  TPTX may conduct such audit no more than […***…] (unless an
additional audit is warranted for cause) upon […***…] days’ prior written notice
to Zai. No later than […***…] days after the completion of such audit, TPTX
shall provide Zai with a written summary of TPTX’s findings of any deficiencies
or other areas of remediation that TPTX identifies during any such audit.  Zai
shall use Commercially Reasonable Efforts to respond or remediate any such
deficiencies within […***…] days following TPTX’s receipt of such
report.  Without limiting the foregoing, Zai shall have the right to be present
at any such audit conducted by TPTX pursuant to this Section 5.7 of any
Sublicensees, subcontractors or Clinical Trial sites.  With respect to any
Clinical Trial in a Joint Global Study in the Territory or Local Study, if the
Parties acting reasonably and in good faith agree that any deficiencies with
respect to a Clinical Trial site identified pursuant to an audit (each, a
“Deficient Site”) may cause a Regulatory Authority to reject or otherwise deem
deficient the Clinical Trial data from the conduct of any such Clinical Trial at
such Deficient Site, then TPTX shall notify Zai of such Deficient Site and the
Parties shall discuss and attempt to agree upon a remediation plan for such
Deficient Site. If the Parties cannot agree to such a remediation plan for a
Deficient Site, then Zai shall promptly remove such Deficient Site from such
Clinical Trial and replace such Deficient Site with a new Clinical Trial site (a
“Replacement Site”) in the Territory, and Zai shall be solely responsible for
the costs of such replacement (unless not permitted by Applicable Law or for
ethical reasons).  Any such Replacement Site shall be compliant in all respects
with Applicable Law.

ARTICLE 6

Regulatory

6.1.Zai’s Responsibilities.  Zai shall be responsible for (a) all regulatory
activities leading up to and including the obtaining of the Regulatory Approval
for a Product from the Regulatory Authority on a region-by-region basis in the
Territory, at its sole cost and expense, except as set forth in the Global
Development Plan and Clinical Development Plan; and (b) hold and maintain all
Regulatory Approvals […***…].  Subject to the terms and conditions of this
Agreement, TPTX shall […***…] and Zai shall use Commercially Reasonable Efforts
to obtain Regulatory Approvals for Products in the Territory in accordance with
the Clinical Development Plan and Zai shall be solely responsible for all costs
and expenses incurred in connection with performing such activities in the
Territory; provided that TPTX shall […***…].  Zai shall keep TPTX promptly
informed (and in any event within […***…] hours for any significant matter) of
regulatory developments related to the Products in the Territory and shall
promptly notify TPTX in writing of any decision by any Regulatory Authority in
the Territory regarding a Product.  




 

[***] = Certain Confidential Information Omitted



26

231245765 v3

--------------------------------------------------------------------------------

 

6.2.Review of Regulatory Submissions.  Zai shall provide to TPTX for review and
comment drafts of all Regulatory Submissions in the Territory for the Products
no later than […***…] days prior to the planned submission.  Zai shall
incorporate any comments received from TPTX on such Regulatory Submissions where
required under any Applicable Laws and shall consider in good faith any other
comments received from TPTX on such Regulatory Submissions.  In addition, Zai
shall notify TPTX of any material Regulatory Submissions for the Products and
any other material documents, comments or other correspondences related thereto
submitted to or received from any Regulatory Authority in the Territory and
shall provide TPTX with copies thereof as soon as reasonably practicable, but in
all events within […***…] days after submission or receipt thereof.  If any such
Regulatory Submission, comment, or correspondence is not in English, then, in
addition to a copy thereof in its original language, (a) Zai shall also provide
TPTX with an English summary thereof within the corresponding timelines as set
forth in this ARTICLE 6 at Zai’s cost; and (b) upon TPTX’s reasonable request,
provide TPTX with an English translation thereof at TPTX’s cost.  

6.3.Notice of Meetings.  Zai shall provide TPTX with notice of any meeting or
discussion with any Regulatory Authority in the Territory related to any Product
no later than […***…] Business Days after receiving notice thereof.  Zai shall
lead any such meeting or discussion and TPTX or its designee shall have the
right, but not the obligation, to attend and participate in any such meeting or
discussion unless prohibited or restricted by Applicable Laws or Regulatory
Authority.  At Zai’s request, TPTX shall reasonably cooperate with Zai in
preparing for any such meeting or discussion.  If TPTX elects not to attend such
meeting or discussion, then Zai shall provide to TPTX a written summary thereof
in English promptly following the issuance or approval of the corresponding
official minutes by the applicable Regulatory Authority.

6.4.Notice of Regulatory Action.  If any Regulatory Authority takes or gives
notice of its intent to take any regulatory action with respect to any activity
of Zai relating to any Product, then Zai shall notify TPTX of such contact,
inspection, or notice or action within […***…] Business Days after receipt of
such notice (or, if action is taken without notice, within […***…] Business Days
of Zai becoming aware of such action).  TPTX shall have the right to review and
comment on any responses to Regulatory Authority that pertain to a Product in
the Territory.  

6.5.TPTX’s Responsibilities.  TPTX shall reasonably cooperate with Zai in
obtaining any Regulatory Approvals for a Product in the Territory by providing,
to the extent reasonably requested by Zai, access to Regulatory Approvals,
Regulatory Submissions, clinical data, and other data, information, and
documentation for the Product outside of the Territory pursuant to ARTICLE
4.  In addition, upon Zai’s reasonable request, TPTX shall, and shall cause its
Affiliates and sublicensees (to the extent permitted in such sublicensees’
agreement with TPTX), to provide to Zai copies of such records of Development,
Manufacturing, and Commercialization activities to the extent necessary or
reasonably useful to obtain Regulatory Approval of the Product in the
Territory.  […***…].

6.6.No Harmful Actions.  If TPTX believes that Zai is taking or intends to take
any action with respect to a Product that could have a material adverse impact
upon the regulatory status of the Product outside the Territory, TPTX shall have
the right to bring the matter to the attention of the JDC and the Parties shall
discuss in good faith to resolve such concern.  Without limiting the foregoing,
unless the Parties otherwise agree: (a) Zai shall not communicate with any
Regulatory Authority having jurisdiction outside the Territory, unless so
ordered by such Regulatory Authority, in which case Zai shall immediately notify
TPTX of such order; and (b) Zai shall not submit any Regulatory Submissions or
seek Regulatory Approvals for the Product outside the Territory.  

6.7.Notification of Threatened Action.  Each Party shall within […***…] notify
the other Party of any information it receives regarding any threatened or
pending action, inspection or communication by any Third Party, which would
reasonably be expected to affect the safety or efficacy claims of any Product or
the continued marketing of any Product (as to TPTX’s



 

[***] = Certain Confidential Information Omitted



27

231245765 v3

--------------------------------------------------------------------------------

 

notification obligation, only to the extent it would reasonably be expected to
affect the Territory).  Upon receipt of such information, the Parties shall
consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action with respect to the Territory.

6.8.Right of Reference.  

(a)Zai hereby grants to TPTX the right of reference to all Regulatory
Submissions pertaining to the Product in the Field submitted by or on behalf of
Zai or its Affiliates (and all data contained or referenced therein), with the
right to grant further rights of reference to TPTX’s licensees with respect to
Products.  TPTX and its Affiliates (and any licensee to whom it may grant a
further right of reference) may use the right of reference to Zai’s Regulatory
Submissions in the Field solely for the purpose of seeking, obtaining and
maintaining the Regulatory Approval of the Products outside the Territory.

(b)TPTX hereby grants to Zai the right of reference to all Regulatory
Submissions pertaining to the Product in the Field submitted by or on behalf of
TPTX or its Affiliates (to the extent included in the definition of Licensed
Know-How) (and all data contained or referenced therein), subject to
Section 5.4(d) as to the Licensed Know-How contained therein, with the right to
grant further rights of reference to Sublicensees.  Zai and its Affiliates (and
any Sublicensee to whom it may grant a further right of reference) may use such
right of reference to TPTX’s Regulatory Submissions in the Field solely for the
purpose of seeking, obtaining and maintaining the Regulatory Approval of the
Products in Field in the Territory.  

6.9.Adverse Events Reporting.

(a)Promptly following the Effective Date, but in no event later than […***…]
days thereafter, Zai and TPTX shall develop and agree to the worldwide safety
and pharmacovigilance procedures for the Parties with respect to the Products,
such as safety data sharing and exchange, Adverse Events reporting and
prescription events monitoring in a written agreement (the “Pharmacovigilance
Agreement”).  Such agreement shall describe the coordination of collection,
investigation, reporting, and exchange of information concerning Adverse Events
or any other safety problem of any significance, and product quality and product
complaints involving Adverse Events, sufficient to permit each Party, its
Affiliates, licensees or sublicensees to comply with its legal obligations.  The
Pharmacovigilance Agreement shall be promptly updated if required by changes in
legal requirements.  Each Party hereby agrees to comply with its respective
obligations under the Pharmacovigilance Agreement and to cause its Affiliates,
licensees and sublicensees to comply with such obligations.  To the extent there
is any disagreement between this Section 6.9, Section 6.10, or any related
definitions and the Pharmacovigilance Agreement, the Pharmacovigilance Agreement
shall control with respect to safety matters and this Agreement shall control
with respect to all other matters.  

(b)Zai shall be responsible for complying with all Applicable Laws governing
Adverse Events in the Territory for all Clinical Trials performed by Zai,
including the Local Studies and Joint Global Studies, and TPTX shall be
responsible for complying with all Applicable Laws covering Adverse Events (i)
in the Territory for all Clinical Trials performed by TPTX for the Global
Studies that Zai does not participate in and (ii) outside the Territory for all
Clinical Trials.  

(c)TPTX shall hold and control the global safety database for all Products and
for the exchange by the Parties in English of any information which a Party
becomes aware of concerning any Adverse Event experienced by a subject or
patient being administered any Product, including any such information received
by either Party from any Third Party (subject to receipt of any required
consents from such Third Party).  It is understood that each Party and its
Affiliates, licensees and sublicensees shall have the right to disclose such
information if such disclosure is reasonably necessary to comply with Applicable
Laws or requirements of any applicable Regulatory Authority.  

 

[***] = Certain Confidential Information Omitted



28

231245765 v3

--------------------------------------------------------------------------------

 

6.10.Safety and Regulatory Audits.  In addition to the audit rights under
Section 5.7, upon reasonable notification, TPTX shall be entitled to conduct an
audit of safety and regulatory systems, procedures and practices of Zai,
including on-site evaluations to the extent permitting such on-site evaluations
is in the control of Zai. TPTX may conduct such audit no more than […***…]
(unless an additional audit is warranted for cause) upon […***…] days’ prior
written notice to Zai. With respect to any inspection of Zai or its Affiliates
or Sublicensees (including Clinical Trial sites) by any Governmental Authority
relating to any Product, Zai shall notify TPTX of such inspection (a) no later
than […***…] Business Days after Zai receives notice of such inspection or (b)
within […***…] Business Day after the completion of any such inspection of which
Zai did not receive prior notice.  Zai shall promptly provide TPTX with all
information related to any such inspection.  Zai shall also permit Governmental
Authorities outside of the Territory to conduct inspections of Zai or its
Affiliates or Sublicensees (including Clinical Trial sites) relating to the
Product, and shall ensure that all such Affiliates or Sublicensees permit such
inspections.  TPTX shall have the right, but not the obligation (unless required
by Applicable Law or any Governmental Authority), to be present at any such
inspection.  Following any such regulatory inspection related to the Products,
Zai shall provide TPTX with (i) an unredacted copy of any finding, notice, or
report provided by any Governmental Authority related to such inspection (to the
extent related to the Product) within […***…] days of Zai receiving the same,
and (ii) in the event that such findings, notice, or report […***…] of any
material finding, notice, or report of a Governmental Authority related to such
inspection (to the extent related to the Product) within […***…] days after
receiving the same.  Further details including notification, timing, response
and scope of such audits shall be included in the Pharmacovigilance Agreement.

6.11.Remedial Actions.  Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Product may be subject to any recall, corrective action or other
regulatory action by any Governmental Authority or Regulatory Authority (as to
TPTX’s notification obligation, only to the extent it would reasonably be
expected to affect the Territory) (a “Remedial Action”).  The Parties shall
assist each other in gathering and evaluating such information as is necessary
to determine the necessity of conducting a Remedial Action with respect to the
Territory.  Zai shall have sole discretion with respect to any matters relating
to any Remedial Action in the Territory, including the decision to commence such
Remedial Action and the control over such Remedial Action; provided that TPTX
shall have sole discretion with respect to any matters relating to any Remedial
Action in the Territory to the extent related to any Global Study.  The cost and
expenses of any Remedial Action in the Territory shall be borne solely by the
Party with sole discretion; provided, however, that to the extent a Remedial
Action in the Territory results primarily from the failure of the Product
supplied by TPTX to comply with the Product Specifications, product warranties
(as set forth in the Supply Agreement) or any Applicable Law, including cGMP
requirements, then TPTX shall reimburse Zai for the reasonable cost and expense
of such Remedial Action if this is required and after consultation with
TPTX.  Each Party shall, and shall ensure that its Affiliates and sublicensees
shall, maintain adequate records to permit the Parties to trace the distribution
and use of the Product in the Territory.

ARTICLE 7

MANUFACTURING

7.1.Packaging and Labeling.  Subject to the terms and conditions of this
Agreement, Zai shall (a) have the right to package or label the Products in or
outside the Territory, and (b) upon its written notice to TPTX of its exercise
of such right, for instances in which it exercises such right, be responsible
for, and use Commercially Reasonable Efforts to package or label the Products in
or outside the Territory solely for the Development and Commercialization of the
Products in the Field in the Territory, at its sole cost and expense.

7.2.Manufacture; Supply of Products.  Subject to Section 7.3, TPTX shall be
solely responsible (itself or through its Affiliate or CMO) for the Manufacture
of the Product for Development

 

[***] = Certain Confidential Information Omitted



29

231245765 v3

--------------------------------------------------------------------------------

 

and Commercialization by Zai and its Affiliates and Sublicensees in the
Territory.  Customary terms of forecasting and ordering procedures, Product
Specifications, and other operational matters relating to the supply of the
Product under this Section 7.2 shall be set forth in a supply agreement to be
mutually agreed upon by the Parties within […***…] days following the Effective
Date or such longer period as agreed by the Parties (the “Supply
Agreement”).  In connection with such Supply Agreement, the Parties shall enter
into a quality agreement governing the Product Specifications and other
technical aspects of the Product (the “Quality Agreement”).  Subject to the
terms of this ARTICLE 7, the Supply Agreement and Quality Agreement, TPTX shall,
itself or through one or more CMOs, […***…].  The Supply Agreement will include
other customary terms for the clinical and commercial supply of pharmaceutical
products, including (i) pro rata allocation of Products among TPTX and its
Affiliates and licensees (including Zai and its Affiliates and Sublicensees) and
(ii) other appropriate remedies, in each case of (i) and (ii), in a manner and
under the circumstances mutually agreed by the Parties. Zai or its Affiliates
shall (1) obtain and maintain all required export or import licenses or
authorizations, and shall serve as importer of record for all Products delivered
in or into any region in the Territory pursuant to this Agreement and the Supply
Agreement; and (1) be responsible for shipment and insurance from TPTX’s or its
CMO’s facility and all customs’ duties, import tariffs, taxes, freight,
insurance, inspection costs and the like attributed to or for the transport and
importation of the Product in or into any region in the Territory.  

7.3.Manufacturing Technology Transfer.  If Zai […***…]; and (b) […***…], then
(1) the Parties would enter into an amendment to this Agreement pursuant to
which TPTX would grant to Zai a non-exclusive, sublicenseable (subject to the
same terms as a sublicense under Licensed Technology pursuant to Section 2.3)
license under Manufacturing Technology to Manufacture and have Manufactured
(through a qualified CMO mutually acceptable to the Parties) the Product in the
Territory solely for use in Development and Commercialization of the Product in
the Field in the Territory, where “Manufacturing Technology” means any and all
(i) Patents Controlled by TPTX or its Affiliates as of the date of grant of such
license or thereafter during the Term that cover the method of manufacture of
the Product in the Territory, and (ii) Know-How Controlled by TPTX or its
Affiliates as of the date of grant of such license or thereafter during the Term
that is used by or on behalf of TPTX for the Manufacture of the Products in the
Field in the Territory; provided that, notwithstanding the foregoing, in the
event a Change of Control of TPTX occurs after Effective Date, Patents or
Know-How Controlled by any Affiliate of TPTX that was not an Affiliate of TPTX
immediately prior to such Change of Control transaction shall not be
Manufacturing Technology except to the extent such Patents or Know-How falls
within the definition of Manufacturing Technology and (A) is also Controlled by
TPTX or its Affiliate existing immediately prior to such transaction or (B) is
generated or used by such Affiliate in the Manufacture of the Licensed Compound
or Product after such transaction; and (2) at Zai’s sole cost, TPTX shall (A)
transfer all Know-How within the Manufacturing Technology to Zai or its
permitted CMO; and (B) provide any and all necessary assistance to Zai or such
permitted CMO at Zai’s cost (clauses (A) and (B), the “Manufacturing Technology
Transfer”).

ARTICLE 8

Commercialization; MEDICAL AFFAIRS

8.1.General.  Zai shall be solely responsible for, and use Commercially
Reasonable Efforts to Commercialize and obtain pricing and reimbursement
approvals for the Products in the Field in the Territory in accordance with the
Commercialization Plan, at its sole cost and expense.  Upon Zai’s reasonable
request, TPTX shall reasonably assist Zai in such Commercialization of the
Products […***…]





 

[***] = Certain Confidential Information Omitted



30

231245765 v3

--------------------------------------------------------------------------------

 

[…***…].

8.2.Commercialization Plan.  The Commercialization Plan shall contain in
reasonable detail the significant Commercialization activities and the projected
timelines for achieving such activities, including […***…] in the
Territories.  Zai shall deliver an initial Commercialization Plan to the JSC for
review and discussion no later than […***…] of the first Regulatory Approval
Application for a Product in the Territory.  Thereafter, from time to time, but
at least once every […***…] months, Zai shall propose updates or amendments to
the Commercialization Plan to reflect changes in such plans, including those in
response to changes in the marketplace, relative success of the Products, and
other relevant factors influencing such plan and activities, and submit such
proposed updated or amended Commercialization Plan to the JSC.  In preparing the
initial Commercialization Plan and any updates or amendments thereto, Zai shall
provide TPTX with an opportunity to comment and Zai shall consider any TPTX’s
comments in good faith in finalizing the initial Commercialization Plan and any
updates or amendments thereto.

8.3.Commercialization Reports.  Zai shall update the JSC at each regularly
scheduled JSC meeting regarding Zai’s Commercialization activities with respect
to the Products in the Territory.  Each such update shall be in a form to be
agreed by the JSC and shall summarize Zai’s, its Affiliates’ and Sublicensees’
significant Commercialization activities with respect to the Products in the
Territory, covering subject matter at a level of detail reasonably required by
TPTX and sufficient to enable TPTX to determine Zai’s compliance with its
diligence obligations pursuant to Section 8.1.  In addition, Zai shall make
available to TPTX such additional information about its Commercialization
activities as may be reasonably requested by TPTX from time to time.  All
updates and reports generated pursuant to this Section 8.3 shall be the
Confidential Information of Zai.

8.4.Product Trademarks.  Zai may use (pursuant to this Section 8.4) the
trademarks Controlled by TPTX in the Territory as TPTX may provide to Zai in
writing from time to time (the “TPTX Product Marks”) and may use the English
mark thereof with Chinese phonetic translation below.  TPTX hereby grants to
Zai, during the Term and subject to the terms and conditions of this Agreement,
a royalty-free, exclusive license under TPTX’s rights to use such TPTX Product
Marks in connection with the Commercialization of the Products in the Field in
the Territory in compliance with Applicable Laws and this Agreement.  Zai shall
comply with TPTX’s brand usage guidelines provided to Zai in its use of the TPTX
Product Marks.  Zai may also brand the Products in the Territory using other
trademarks, logos, and trade names specific for the Products that differ from
the TPTX Product Marks and do not contain the name of TPTX; provided, however,
that (a) prior to such use, Zai shall submit such trademarks, logos and trade
names for TPTX’s prior written approval (not to be unreasonably withheld,
delayed or conditioned), and (b) such trademarks, logos and trademarks shall be
deemed owned by Zai (the “Product Marks”).  Zai shall own all rights in the
Product Marks in the Territory and shall register and maintain the Product Marks
in the Territory that it determines reasonably necessary.  

8.5.Commercialization Assistance.  […***…] provide assistance to Zai at Zai’s
request for the Commercialization activities, including assistance pursuant to
Sections 8.1 and 8.4 as requested by Zai.

8.6.No Diversion.  Each of TPTX and Zai hereby covenants and agrees that (a) it
shall not, and shall ensure that its Affiliates and sublicensees shall not,
directly or indirectly, promote, market, distribute, import, sell or have sold
the Products, including via internet or mail order, outside its territory; (b)
with respect to any country or region outside its territory, it shall not, and
shall ensure that its Affiliates and their respective sublicensees shall not:
(i) unless otherwise agreed by the Parties in writing, establish or maintain any
branch, warehouse or distribution facility for Products in such countries
(except, in the event such Party is Zai, Zai shall have the right to maintain
one or more

 

[***] = Certain Confidential Information Omitted



31

231245765 v3

--------------------------------------------------------------------------------

 

warehouses outside the Territory solely to support the packaging and labelling
activities of the Products by Zai or its Affiliates outside the Territory and,
in the event such Party is TPTX, TPTX shall have the right to maintain one or
more warehouses in the Territory solely to support the Retained Rights), (ii)
engage in any advertising or promotional activities relating to Products that
are directed primarily to customers or other purchaser or users of Products
located in such countries, (iii) solicit orders for Products from any
prospective purchaser located in such countries, or (iv) sell or distribute
Products to any Person in such Party’s territory who intends to sell or has in
the past sold Products in such countries; (c) if a Party receives any order for
any Product from a prospective purchaser reasonably believed to be located in a
region or country outside its territory, such Party shall promptly refer that
order to the other Party, and such Party shall not accept any such orders; (d)
neither Party shall deliver or tender (or cause to be delivered or tendered)
Products into a country or region outside its territory; and (e) each Party
shall not, and shall ensure that its Affiliates and their respective
sublicensees shall not, knowingly restrict or impede in any manner the other
Party’s exercise of its exclusive rights to Commercialize the Products in the
other Party’s territory.  For the purpose of this Agreement, Zai’s territory
shall mean the Territory and TPTX’s territory shall mean all countries and
regions outside the Territory.

8.7.TPTX Acquirer’s Right of First Negotiation.  Zai hereby grants to TPTX for
the benefit of the Third Party that is the acquirer of TPTX in a Change of
Control of TPTX (the “TPTX Acquirer”) a right of first negotiation to
co-Commercialize the Products in the Territory (the “TPTX Acquirer ROFN”) in
accordance with this Section 8.7.  Following a Change of Control of TPTX, TPTX
Acquirer may provide written notice to Zai of its interest in negotiating an
agreement with Zai to co-Commercialize the Products in the Territory (the “TPTX
Acquirer ROFN Exercise Notice”).  If TPTX Acquirer delivers such TPTX Acquirer
ROFN Exercise Notice, TPTX Acquirer shall have the exclusive right to negotiate
with Zai for a period up to […***…] days from the date of the TPTX Acquirer ROFN
Exercise Notice (or any additional period of time if mutually agreed in writing
by TPTX Acquirer and Zai) (the “TPTX Acquirer ROFN Negotiation Period”) the
terms and conditions of such agreement to co-Commercialize the Products in the
Territory.  If the TPTX Acquirer ROFN Exercise Notice has not been received by
Zai on or prior to the date Zai files the first Regulatory Approval Application
for the first Product in the Territory, the TPTX Acquirer ROFN shall
automatically expire upon such date, and Zai shall thereafter be free to enter
into an agreement with a Third Party for the co-Commercialization of any and all
Products in the Territory.  If TPTX Acquirer provides Zai with a TPTX Acquirer
ROFN Exercise Notice prior to the expiration of the TPTX Acquirer ROFN and Zai
and TPTX Acquirer fail to enter into a definitive agreement regarding the terms
and conditions with respect to such co-Commercialization of Products in the
Territory prior to the expiration of the TPTX Acquirer ROFN Negotiation Period,
(i) the TPTX Acquirer ROFN shall automatically expire on the last day of the
TPTX Acquirer ROFN Negotiation Period and (ii) Zai shall be free to enter into
an agreement with a Third Party for the co-Commercialization of any and all
Products in the Territory.  

8.8.Medical Affairs.  Zai shall be solely responsible, at its sole cost and
expense, for conducting medical affairs activities with respect to the Products
in the Territory, including communications with key opinion leaders, medical
education, symposia, advisory boards (to the extent related to medical affairs
or clinical guidance), publications, congress presentations and posters,
published manuscripts, activities performed in connection with patient
registries and post-approval trials, and other medical programs and
communications, including educational grants, research grants (including
conducting investigator-initiated studies), and charitable donations to the
extent related to medical affairs and not to other activities that do not
involve the promotion, marketing, sale, or other Commercialization of the
Products, all of which shall be conducted in accordance with Applicable
Law.  Zai shall update the JSC at each regularly scheduled JSC meeting regarding
Zai’s medical affairs activities.  Each such update shall be in a form to be
agreed by the JSC and shall summarize Zai’s, its Affiliates’ and Sublicensees’
significant Commercialization activities with respect to the Products in the
Territory, covering subject matter at a level of detail reasonably required by
TPTX and sufficient to enable TPTX to determine Zai’s compliance with its
diligence obligations pursuant to Section 8.1.  In addition, Zai shall make
available to TPTX such additional information about its Commercialization

 

[***] = Certain Confidential Information Omitted



32

231245765 v3

--------------------------------------------------------------------------------

 

activities as may be reasonably requested by TPTX from time to time.  All
updates and reports generated pursuant to this Section 8.3 shall be the
Confidential Information of Zai.  

ARTICLE 9

Payments and Milestones

9.1.Upfront Payment.  In partial consideration of the licenses and rights
granted by TPTX to Zai hereunder, Zai shall pay to TPTX an one-time,
irrevocable, non-refundable, non-creditable amount of twenty-five million U.S.
Dollars ($25,000,000) (the “Upfront Payment”) within […***…] days of the
Effective Date.

9.2.Development Milestones Payments to TPTX.

(a)In partial consideration of the rights granted herein, when the Product first
achieves the Milestone Events set forth below (each such event, a “Development
Milestone Event”), Zai shall pay to TPTX the following one-time, irrevocable,
non-refundable, non-creditable Development milestone payments (each such
payment, a “Development Milestone Payment”) within […***…] days of the
achievement of the corresponding Milestone Events.

Development Milestone Event

Development Milestone Payment

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 




 

[***] = Certain Confidential Information Omitted



33

231245765 v3

--------------------------------------------------------------------------------

 

 

[…***…]

[…***…]

[…***…]

[…***…]

 

(b)For the avoidance of doubt, (i) each Development Milestone Payment shall be
payable on the first occurrence of the corresponding Development Milestone Event
for a Product, whether such Development Milestone Event is achieved through the
Development of a Product as a monotherapy or by the Licensed Component of a
Combination Product, and (ii) none of the Development Milestone Payments shall
be payable more than once.  For clarity, any achievement of any event above
solely through the Development of the Other Component (and not the Licensed
Component) of a Combination Product shall not be deemed an achievement of any
Development Milestone Event and shall not trigger any Development Milestone
Payment.

9.3.Sales Milestones.

(a)In partial consideration of the rights granted herein, Zai shall pay to TPTX
the following one-time, irrevocable, non-refundable, non-creditable milestone
payments (each such payment, a “Net Sales Milestone Payment”) for the
achievement of the corresponding Net Sales milestone events set forth below
(each such event, a “Net Sales Milestone Event”) within […***…] days after the
end of the Calendar Quarter in which the Net Sales Milestone Event is achieved.

Net Sales Milestone Event

Net Sales Milestone Payment

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

(b)For the avoidance of doubt (i) each Net Sales Milestone Payment shall be
payable on the first occurrence of the corresponding Net Sales Milestone Event,
and (ii) none of the Net Sales Milestone Payments shall be payable more than
once.  If annual Net Sales in a given Calendar Year exceed more than one (1)
applicable threshold, then all corresponding Net Sales Milestone Payments shall
be payable.

9.4.Royalties.

(a)Royalty Payment.  During the Royalty Term, Zai shall pay to TPTX tiered
royalties as calculated by multiplying the applicable royalty rate set forth in
the table below by the corresponding amount of incremental, aggregated Net Sales
of all Products in the Territory in a Calendar Year (a “Royalty Payment”).  The
tiered royalty rates on Net Sales shall be as set forth below:



 

[***] = Certain Confidential Information Omitted



34

231245765 v3

--------------------------------------------------------------------------------

 

For that portion of annual Net Sales in a Calendar Year

Royalty Rate

[…***…]

[…***…]%

[…***…]

[…***…]%

[…***…]

[…***…]%

[…***…]

[…***…]%

 

(b)Royalty Term.  The Royalty Payments payable under this Section 9.4 shall be
payable on a Product-by-Product and region-by-region basis from the first
occurrence of Net Sales of the applicable Product in such region until the later
of: (i) the date the last-to-expire Valid Claim in such region expires; (ii) the
expiry of the regulatory exclusivity for such Product in such region; or (iii)
the close of business of the day that is exactly ten (10) years after the date
of the First Commercial Sale of such Product in such region (the “Royalty
Term”).

(c)Royalty Reductions.

(i)During the Royalty Term for a Product in a region in the Territory, subject
to Section 9.4(c)(iv), the royalty rate applicable to Net Sales of such Product
in such region shall be reduced by […***…] after the expiration of the
last-to-expire Valid Claim in such region.  

(ii)During the Royalty Term for a Product in a region in the Territory, subject
to Section 9.4(c)(iv), the royalty rate applicable to Net Sales of such Product
in such region shall be reduced by […***…] starting from the Calendar Quarter in
which a Generic Competition with respect to such Product occurs in such region.

(iii)If Zai reasonably determines in good faith after advice of counsel that it
is […***…] and enters into such a license, subject to Section 9.4(c)(iv), Zai
shall have the right to deduct, from the royalty payment that would otherwise
have been due pursuant to this Section 9.4, an amount equal to […***…] of the
royalties paid by Zai to such Third Party pursuant to such license on account of
the sale of the Product in the Territory; provided that (1) prior to entering
into such license, Zai shall […***…]; and (2) in the event […***…], (A) […***…],
(B) […***…], and (C) […***…], then the Parties shall […***…] (and, for clarity,
[…***…]).  Within […***…] days following the execution of any such Third Party
license, Zai shall provide TPTX with a true and complete copy of such Third
Party license.  In addition, subject to Section 9.4(c)(iv), Zai shall have the





 

[***] = Certain Confidential Information Omitted



35

231245765 v3

--------------------------------------------------------------------------------

 

right to deduct, from the royalty payment that would otherwise have been due
pursuant to this Section 9.4, an amount equal to […***…].

(iv)Notwithstanding the foregoing, in no event shall the operation of Section
9.4(c)(i) through 9.4(c)(iii), individually or in combination, reduce the
royalties payable by Zai to TPTX with respect to the Net Sales of any Product in
any region in the Territory in any Calendar Quarter to an amount less than
[…***…] of the amount that would otherwise have been due pursuant to Section
9.4(a) with respect to such Net Sales.  

(d)Royalty Estimate and Royalty Reports.  Following the First Commercial Sale of
a Product for which royalties are due pursuant to this Section 9.4, and
continuing for so long as royalties are due hereunder:

(i)Zai shall, within […***…] Business Days after the end of each Calendar
Quarter, provide TPTX with a good faith estimate of the royalties due for such
Calendar Quarter.

(ii)Zai shall, within […***…] days after the end of each Calendar Quarter,
provide TPTX with a royalty report (in a template agreed to by the Parties)
showing, on a region-by-region basis:

(1)the gross sales and Net Sales of each Product sold by Zai, its Affiliates and
Sublicensees during such Calendar Quarter reporting period and supporting
gross-to-net calculations;

(2)the Royalty Payments in United States dollars which shall have accrued
hereunder with respect to such Net Sales, with supporting calculations showing
the applicable royalty rate applied and any royalty reduction taken; and

(3)the rate of exchange with supporting calculations, determined in accordance
with Section 9.5(b), used by Zai in determining the amount of United States
dollars payable hereunder.

(e)Royalty Payment.  After the receipt of each royalty report provided by Zai
under Section 9.4(d) above, TPTX shall issue to Zai an invoice for the amount of
Royalty Payment set forth therein.  Zai shall pay to TPTX the royalties for each
Calendar Quarter within […***…] days after the receipt of the invoice from
TPTX.  If no royalty is due for any Calendar Quarter following commencement of
the reporting obligation, Zai shall so report.  

9.5.Payment.

(a)Mode of Payment.  All payments to be made under this Agreement shall be made
in U.S. Dollars and shall be paid by electronic transfer in immediately
available funds to such bank account in the United States as is designated in
writing by TPTX.  All payments shall be free and clear of any transfer fees or
charges.

(b)Currency Exchange Rate.  All payments under this Agreement shall be payable
in U.S. Dollars.  The rate of exchange to be used in computing the amount of
currency equivalent in U.S. Dollars for calculating Net Sales in a Calendar
Quarter (for purposes of both the royalty calculation and whether a Net Sales
milestone has been achieved) shall be made at the average exchange rate as
published by the Wall Street Journal for such Calendar Quarter, or such other
source as the Parties may agree in writing.

 

[***] = Certain Confidential Information Omitted



36

231245765 v3

--------------------------------------------------------------------------------

 

(c)Payment Timeline.  Except as otherwise provided in this Agreement, all
payments to be made by one Party to the other Party under this Agreement shall
be due within […***…] days following such Party’s receipt of an invoice from the
other Party.  

9.6.Audits.

(a)Zai shall keep, and shall require its Affiliates and Sublicensees to keep
(all in accordance with the GAAP), for a period not less than […***…] years from
the end of the Calendar Year to which they pertain, complete and accurate
records in sufficient detail to properly reflect Net Sales and to enable any
Milestone Payment payable hereunder to be determined.

(b)Upon the written request of TPTX, Zai shall permit, and shall cause its
Affiliates and Sublicensees to permit, an independent certified public
accounting firm of nationally recognized standing selected by TPTX and
reasonably acceptable to Zai, at TPTX’s expense, to have access during normal
business hours to such records of Zai or its Affiliates as may be reasonably
necessary to verify the accuracy of the payments hereunder for any Calendar Year
ending not more than […***…].  These rights with respect to any Calendar Year
shall […***…] end of any such Calendar Year and shall be limited to once each
Calendar Year (provided that the foregoing frequency limit shall not apply if
TPTX has cause).  TPTX shall provide Zai with a copy of the accounting firm’s
written report […***…].  If such accounting firm concludes that an underpayment
was made, then Zai shall pay the amount due within […***…] days of the date TPTX
delivers to Zai such accounting firm’s written report so concluding.  If such
accounting firm concludes that an overpayment was made, then such overpayment
shall be credited against any future payment due to TPTX hereunder (if there is
no future payment due, then TPTX shall promptly refund such overpayment to
Zai).  TPTX shall bear the full cost of such audit unless such audit discloses
that the additional payment payable by Zai for the audited period is more than
[…***…] of the amount otherwise paid for that audited period, in which case Zai
shall pay the reasonable fees and expenses charged by the accounting firm.

(c)TPTX shall treat all financial information subject to review under this
Section 9.6 in accordance with the confidentiality provisions of ARTICLE 10,
and, prior to commencing such audit, shall cause its accounting firm to enter
into a confidentiality agreement with Zai obligating it to treat all such
financial information in confidence pursuant to such confidentiality
provisions.  Such accounting firm shall not disclose Zai’s Confidential
Information to TPTX, except to the extent such disclosure is necessary to verify
the accuracy of the financial reports furnished by Zai or the amount of payments
to or by Zai under this Agreement.

(d)Zai shall include in each relevant sublicense granted by it a provision
requiring any Sublicensee to maintain records of sales of Products made pursuant
to such sublicense, and to grant access to such records by an accounting firm to
the same extent and under the same obligations as required of Zai under this
Agreement.  TPTX shall advise Zai in advance of each audit of any such
Sublicensee with respect to the Net Sales of the Products either by TPTX or its
designated auditor under the terms of such Sublicensee agreement.  TPTX shall
provide Zai with a summary of the results received from the audit and, if Zai so
requests, a copy of the audit report.  TPTX shall pay the full costs charged by
the accounting firm, unless the audit discloses that the additional payments
payable to TPTX for the audited period is more than […***…] from the amounts
otherwise paid for that audited period, in which case Zai shall pay the
reasonable fees and expenses charged by the accounting firm.

9.7.Interest.  Each Party shall pay interest on any amounts overdue under this
Agreement […***…] from the day payment was initially due; provided, however,
that in no case shall such interest rate exceed the highest rate permitted by
Applicable Laws.  The payment of such interest shall not foreclose a Party from
exercising any other rights it may have because any payment is overdue.

 

[***] = Certain Confidential Information Omitted



37

231245765 v3

--------------------------------------------------------------------------------

 

9.8.Taxes.

(a)Withholding VAT Taxes.  […***…] any deduction for any VAT that Zai may be
required by Applicable Laws in the Territory to pay to any tax authorities in
the Territory.  TPTX will use Commercially Reasonable Efforts to assist Zai to
minimize and obtain all available exemptions from such VAT, but if applicable,
Zai will pay any such VAT to the proper taxing authorities upon receipt of a
valid VAT invoice (where such invoice is required under local VAT laws).  If Zai
is required to deduct or withhold any VAT on any payments payable by Zai under
this Agreement (the “Withholding VAT Taxes”), Zai will (i) pay such Withholding
VAT Tax on behalf of TPTX to the appropriate Governmental Authority,
(ii) furnish TPTX with proof of payment of such Withholding VAT Tax within
[…***…] Business Days following such payment., and (iii) […***…].  Zai will
promptly provide to TPTX applicable receipts evidencing payment of such
Withholding VAT Taxes and other documentation reasonably requested by
TPTX.  Upon Zai’s request, TPTX shall provide reasonable assistance to Zai for
Zai to recover any such Withholding VAT Taxes.  For clarity, […***…].

(b)Withholding Incomes Taxes.  If other than the Withholding VAT Taxes, any
deductions or withholdings are required by Applicable Laws in the Territory to
be paid to any tax authorities in the Territory from any payment from Zai to
TPTX hereunder (including those on any incomes of TPTX) (the “Withholding Income
Taxes”, together with the Withholding VAT Taxes, the “Withholding Taxes”):

(i)Upfront Payment and Development Milestone Payments.  With respect to the
Upfront Payment and Development Milestones Payments payable by Zai to TPTX, Zai
shall (A) pay Withholding Income Taxes on such payments on behalf of TPTX to the
appropriate Governmental Authority in the […***…]; (B) furnish TPTX with proof
of payment of such Withholding Income Taxes within […***…] Business Days
following such payment; and (C) […***…].  Zai will promptly provide to TPTX
applicable receipts evidencing payment of such Withholding Incomes Taxes and
other documentation reasonably requested by TPTX.  Upon TPTX’s request, Zai
shall provide reasonable assistance to TPTX for TPTX to recover any such
Withholding Income Taxes.  […***…].

(ii)Net Sales Milestone Payments and Royalty Payments.  With respect to the Net
Sales Milestone Payments and Royalty Payments payable by Zai to TPTX, Zai shall
(A) pay Withholding Income Taxes on such payments on behalf of TPTX to the
appropriate Governmental Authority in the Territory; (B) furnish TPTX with proof
of payment of such Withholding Income Taxes within […***…] Business Days
following such payment; and (C) deduct such Withholding Income Taxes from the
payment payable to TPTX.  Zai will promptly provide to TPTX applicable receipts
evidencing payment of such Withholding Incomes Taxes and other documentation
reasonably requested by TPTX.  Upon TPTX’s request, Zai shall provide reasonable
assistance to TPTX for TPTX to recover any such Withholding Income Taxes.  For
clarity, in the event that TPTX actually recovers any such Withholding Income
Taxes from the applicable Governmental Authority to which such Taxes were paid,
such recovered Withholding Income Taxes shall be retained by TPTX with no
obligation to Zai.

(c)Cooperation.  Zai shall inform TPTX in writing of any prescribed forms that
are necessary to claim a reduced rate or exemption from any Withholding Taxes
and if TPTX is entitled under any applicable Tax treaty to a reduction of rate
of, or the elimination of, applicable Withholding





 

[***] = Certain Confidential Information Omitted



38

231245765 v3

--------------------------------------------------------------------------------

 

Tax, TPTX shall use Commercially Reasonable Efforts to deliver to Zai or the
appropriate Governmental Authority (with the assistance of Zai to the extent
that this is reasonably required) the prescribed forms necessary to reduce the
applicable rate of withholding or to relieve Zai of its obligation to withhold
such Withholding Taxes, and Zai shall apply the reduced rate of withholding if
so permitted by Applicable Laws.  

(d)Assignment.  If TPTX assigns, transfers or otherwise disposes of some or all
of its rights and obligations under this Agreement to any Person and if, as a
result of such action, the Withholding Taxes required by Applicable Laws with
respect to payments under this Agreement is increased, then any amount payable
to TPTX’s assignee or transferee under this Agreement shall be limited to the
amount that would have been payable to TPTX had no such assignment, transfer or
disposal occurred.  If Zai assigns, transfers or otherwise disposes of some or
all of its rights and obligations under this Agreement to any Person and if, as
a result of such action, the Withholding Income Taxes required by Applicable
Laws with respect to payments under this Agreement is increased, then any amount
payable by Zai’s assignee or transferee under this Agreement shall be increased
to ensure that TPTX receives the amount that would have been payable to TPTX had
no such assignment, transfer or disposal occurred and it shall be a condition
precedent to any such assignment, transfer or disposal that such assignee or
transferee shall assume Zai’s withholding and payment obligations as set forth
in this Section 9.8.

9.9.Blocked Currency.  If by Applicable Laws in a region in the Territory,
conversion into Dollars or transfer of funds of a convertible currency to the
United States becomes materially restricted, forbidden or substantially delayed,
then Zai shall promptly notify TPTX and, thereafter, amounts accrued in such
country or region under this ARTICLE 9 shall be paid to TPTX (or its designee)
in such country or region in local currency by deposit to an escrow account in a
local bank designated by TPTX and to the credit of TPTX, unless the Parties
otherwise agree.  

ARTICLE 10

Confidentiality; Publication

10.1.Nondisclosure Obligation.  

(a)For the Term and […***…] years thereafter, the Party receiving (the
“Receiving Party”) the Confidential Information of the other Party (the
“Disclosing Party”) shall keep confidential and not publish, make available or
otherwise disclose any Confidential Information to any Third Party, without the
express prior written consent of the Disclosing Party; provided, however, the
Receiving Party may disclose the Confidential Information to those of its
Affiliates, officers, directors, employees, agents, consultants or independent
contractors (including licensees and sublicensees) of such Receiving Party who
need to know the Confidential Information in connection with exercising rights
or performing obligations as contemplated by this Agreement or any other written
agreement between the Parties and are bound by confidentiality and non-use
obligations with respect to such Confidential Information consistent with those
set forth herein; the Receiving Party shall remain responsible for the
compliance by its Affiliates, officers, directors, employees, agents,
consultants or independent contractors (including licensees and sublicensees)
with such confidentiality and non-use obligations.  The Receiving Party shall
exercise at a minimum the same degree of care it would exercise to protect its
own Confidential Information (and in no event less than a reasonable standard of
care) to keep confidential the Confidential Information.  The Receiving Party
shall use the Confidential Information solely in connection with exercising
rights or performing obligations as contemplated by this Agreement or any other
written agreement between the Parties.  

(b)It shall not be considered a breach of this Agreement if the Receiving Party
discloses Confidential Information or either Party discloses the terms and
conditions of this Agreement in order to comply with a lawfully issued court or
governmental order or with a requirement of Applicable Laws or the rules of any
internationally recognized stock exchange; provided that: (i) the



 

[***] = Certain Confidential Information Omitted



39

231245765 v3

--------------------------------------------------------------------------------

 

Receiving Party gives prompt written notice of such disclosure requirement to
the Disclosing Party and cooperates with the Disclosing Party’s efforts to
oppose such disclosure or obtain a protective order for such Confidential
Information, and (ii) if such disclosure requirement is not quashed or a
protective order is not obtained, the Receiving Party shall only disclose those
portions of the Confidential Information that it is legally required to disclose
and shall make a reasonable effort to obtain confidential treatment for the
disclosed Confidential Information.  To the extent there is any conflict between
this ARTICLE 10 and any other agreement related to Confidential Information
entered into between the Parties, including the Confidentiality Agreement, the
terms of this ARTICLE 10 shall control to the extent of such conflict.

(c)Scientific Publication.  The JSC shall discuss the publication strategy for
the publication of scientific papers, abstracts, meeting presentations and other
disclosure of the results of the Clinical Trials carried out under this
Agreement, taking into consideration the Parties’ interest in publishing the
results of the Product Development work in order to obtain recognition within
the scientific community and to advance the state of scientific knowledge, and
the need to protect Confidential Information, intellectual property rights and
other business interests of the Parties.  Subject to the immediately preceding
sentence, Zai shall provide TPTX with the opportunity to review and comment on
any proposed publication that pertains to the Products at least […***…] days
prior to its intended submission for publication which shall only be permitted
in the Territory and as to data, results and the like with respect to patients
or subjects located in the Territory.  TPTX shall provide Zai with its comments,
if any, within […***…] days after the receipt of such proposed publication.  Zai
shall consider in good faith the comments provided by TPTX and shall comply with
TPTX’s request to: (a) remove any and all Confidential Information of TPTX from
such proposed publication; and (b) delay the submission for a period up to
[…***…] days as may be reasonably necessary to seek patent protection for the
information disclosed in the proposed publication.  Zai agrees to acknowledge
the contribution of TPTX and TPTX’s employees in all publication as
scientifically appropriate.  Zai shall have no right to publish outside the
Territory (including in any form or media that may be distributed outside the
Territory) without TPTX’s prior written consent.  

10.2.Publicity; Use of Names.

(a)Subject to permitted disclosures under Section 10.1(b) or under
Section 10.2(c), each of the Parties agrees not to disclose to any Third Party
the terms and conditions of this Agreement without the prior approval of the
other Party, except to (i) advisors (including consultants, financial advisors,
attorneys and accountants), (ii) bona fide potential and existing investors,
acquirers, merger partners or other financial or commercial partners on a need
to know basis for the sole purpose of evaluating an actual or potential
investment, acquisition or other business relationship, in each case under
circumstances that reasonably protect the confidentiality thereof, (iii) to the
extent necessary to comply with the terms of agreements with Third Parties, or
(iv) to the extent required by Applicable Laws, including securities laws and
regulations.  Notwithstanding the foregoing, the Parties agree upon the initial
press release(s) to announce the execution of this Agreement as contained in
Schedule 10.2(a); thereafter, TPTX and Zai may each disclose to Third Parties
the information contained in such press release(s) or in any other press
releases or disclosures made in accordance with this Section 10.2, without the
need for further approval by the other.  

(b)The Parties acknowledge the importance of supporting each other’s efforts to
publicly disclose results and significant developments regarding a Product for
use in the Field in the Territory and other activities in connection with this
Agreement, beyond what may be strictly required by Applicable Laws and the rules
of a recognized stock exchange, and each Party may make such disclosures from
time to time with respect to a Product in the case of TPTX, with prior notice to
Zai, and in the case of Zai, with the prior written approval of TPTX, which
approval shall not be unreasonably withheld, conditioned or delayed.  Such
disclosures may include achievement of significant events in the Development
(including regulatory process) or Commercialization of a Product for use in the
Field in the Territory.  Unless otherwise requested by the applicable Party, Zai
shall indicate that TPTX is the licensor of a Product and Licensed Technology in
each public disclosure



 

[***] = Certain Confidential Information Omitted



40

231245765 v3

--------------------------------------------------------------------------------

 

issued by Zai regarding a Product.  When Zai elects to make any public
disclosure under this Section 10.2(b) or TPTX elects to make any public
disclosure regarding results and significant developments regarding a Product
for use in the Field in the Territory under this Section 10.2(b), the disclosing
Party shall give the other Party reasonable notice to review and comment on such
statement, and, in the case of proposed disclosures by Zai, (i) if TPTX does not
notify Zai in writing within […***…] days or such shorter period if required by
Applicable Laws of any reasonable objections, as contemplated in this Section
10.2(b), such disclosure shall be deemed approved, and (ii) if TPTX does notify
Zai in writing within the time period set forth in clause (i) above, and
reasonably determines that such public disclosure would entail the public
disclosure of TPTX’s Confidential Information or of patentable Inventions upon
which patent applications should be filed prior to such public disclosure, such
public disclosure shall be delayed for such period as may be reasonably
necessary for deleting any such Confidential Information of TPTX, or the
drafting and filing of a patent application covering such Inventions; provided
that such additional period shall not exceed […***…] days from the proposed date
of the public disclosure, and, in any event, TPTX shall work diligently and
reasonably to agree on the text of any proposed disclosure in an expeditious
manner.  The principles to be observed in such disclosures shall be accuracy,
compliance with Applicable Laws and regulatory guidance documents, and
reasonable sensitivity to potential negative reactions of applicable Regulatory
Authorities.

(c)The Parties acknowledge the need to keep investors and others informed
regarding such Party’s business under this Agreement, including as required by
Applicable Laws or the rules of a recognized stock exchange.  To the extent a
Party is publicly listed or becomes publicly listed, and subject to Section
10.2(b) as applicable, such Party may issue press releases or make disclosures
to the SEC or other applicable agency as it determines, based on advice of
counsel, as reasonably necessary to comply with laws or regulations or for
appropriate market disclosure; provided that each Party shall provide the other
Party with advance notice of legally required disclosures to the extent
practicable.  The Parties shall consult with each other on the provisions of
this Agreement to be redacted in any filings made by a Party with the SEC or as
otherwise required by Applicable Laws; provided that each Party shall have the
right to make any such filing as it reasonably determines necessary under
Applicable Laws.

10.3.Equitable Relief.  Each Party acknowledges that its breach of this ARTICLE
10 would cause irreparable harm to the other Party, which cannot be reasonably
or adequately compensated in damages in an action at law.  By reasons thereof,
each Party agrees that the other Party shall be entitled, in addition to any
other remedies it may have under this Agreement or otherwise, to preliminary and
permanent injunctive and other equitable relief to prevent or curtail any actual
or threatened breach of the obligations relating to Confidential Information set
forth in this ARTICLE 10 by the other Party.

10.4.Prior Confidentiality Agreement.  As of the Effective Date, the terms of
this ARTICLE 10 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) relating to
the subject of this Agreement, including the Confidentiality Agreement.  

ARTICLE 11

Representations, Warranties, and Covenants

11.1.Representations and Warranties of Each Party.  Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)it is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
full corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder;

 

[***] = Certain Confidential Information Omitted



41

231245765 v3

--------------------------------------------------------------------------------

 

(b)(i) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms;

(c)it is not a party to any agreement that would prevent it from granting the
rights granted to the other Party under this Agreement or performing its
obligations under this Agreement; and

(d)all consents, approvals and authorization from all Governmental Authorities
or other Third Parties required to be obtained by such Party in connection with
execution of this Agreement have been obtained.

11.2.Additional Representations and Warranties of TPTX.  TPTX represents and
warrants to Zai that as the Effective Date:

(a)TPTX is the sole owner of the Licensed Patents and it has the right under the
Licensed Technology to grant the licenses to Zai as purported to be granted
pursuant to this Agreement;

(b)there is no agreement between TPTX or its Affiliates with any Third Party
pursuant to which TPTX or its Affiliates has in-licensed any Licensed
Technology;

(c)Schedule 1.68 sets forth a complete and accurate list all Licensed Patents as
of the Effective Date;

(d)neither TPTX nor any of its Affiliates is a party to any license or similar
agreement under which it has granted or agreed to grant a license to any Third
Party to any Licensed Technology that would conflict with the rights or licenses
granted to Zai under this Agreement;

(e)TPTX and its Affiliates and their employees, consultants and contractors
involved in the Development of the Licensed Compound and Products are not, and
have not been, debarred or disqualified by any Regulatory Authority as of the
Effective Date, and have complied in all material respects with all Applicable
Laws in connection with the Development of the Licensed Compound and Product;

(f)[…***…]; and

(g)no claim or action has been brought against TPTX or, to TPTX’s knowledge,
threatened in writing to TPTX, by any Third Party alleging that (i) the Licensed
Patents are invalid or unenforceable, or (ii) the exploitation of the Licensed
Compound or Product infringes the Patents or misappropriates the Know-How of any
Third Party; and, to TPTX’s knowledge, no interference, opposition, cancellation
or other protest proceeding has been filed against a Licensed Patent owned by
TPTX.

11.3.Additional Representations and Warranties of Zai.  Zai represents and
warrants to TPTX that as of the Effective Date:

(a)there are no legal claims, judgments or settlements against or owed by Zai or
its Affiliates, or pending or, to Zai’s or its Affiliates’ actual knowledge,
threatened, legal claims or litigation, in each case, relating to antitrust,
anti-competition, anti-bribery or corruption violations, including under any
Anti-Corruption Laws; and

 

[***] = Certain Confidential Information Omitted



42

231245765 v3

--------------------------------------------------------------------------------

 

(b)Zai and its Affiliates are not, and have not been, debarred or disqualified
by any Regulatory Authority.

11.4.Covenants of Each Party.  Each Party covenants to the other Party that in
the course of performing its obligations or exercising its rights under this
Agreement, it shall, and shall cause its Affiliates, Sublicensees to, comply
with the Clinical Development Plan, all agreements referenced herein, all
Applicable Laws, including as applicable, cGMP, GCP, GLP, and GSP standards, and
shall not employ or engage any party who has been debarred by any Regulatory
Authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority.  Without limiting the foregoing, (a) Zai
will conduct its obligations with respect to Joint Global Studies in the
Territory under the Global Development Plan in strict adherence with the study
design set forth in the protocol for such Joint Global Studies and as set forth
in the Global Development Plan, each as may be amended from time to time, and
will comply with the statistical analysis plan implemented by TPTX in connection
therewith, and (b) Zai will only engage Clinical Trial sites under the Clinical
Development Plan that conduct all Clinical Trials in compliance with Applicable
Laws, including GCP and the ICH Guidelines, and are approved by the NMPA.

11.5.Compliance with Anti-Corruption Laws.

(a)Notwithstanding anything to the contrary in the Agreement, each Party hereby
covenants to each other that:

(i)it shall not, in the performance of this Agreement, perform any actions that
are prohibited by local and other anti-corruption laws (collectively
“Anti-Corruption Laws”, including the provisions of the U.S. Foreign Corrupt
Practices Act, the U.K. Anti-Bribery Law, and the Anti-Corruption Act of the
PRC) that may be applicable to either or both Parties to the Agreement;

(ii)it shall not, in the performance of this Agreement, directly or indirectly,
make any payment, or offer or transfer anything of value, or agree or promise to
make any payment or offer or transfer anything of value, to a government
official or government employee, to any political party or any candidate for
political office or to any other Third Party with the purpose of influencing
decisions related to either Party or its business in a manner that would violate
Anti-Corruption Laws;

(iii)it shall, on request by the other Party, verify in writing that to the best
of such Party’s knowledge, there have been no violations of Anti-Corruption Laws
by such Party or persons employed by or subcontractors used by such Party in the
performance of the Agreement, or shall provide details of any exception to the
foregoing; and

(iv)it shall maintain records (financial and otherwise) and supporting
documentation related to the subject matter of the Agreement in order to
document or verify compliance with the provisions of this Section 11.5, and upon
request of the other Party, upon reasonable advance notice, shall provide a
Third Party auditor mutually acceptable to the Parties with access to such
records for purposes of verifying compliance with the provisions of this Section
11.5.  Acceptance of a proposed Third Party auditor may not be unreasonably
withheld or delayed by either Party.  It is expressly agreed that the costs
related to the Third Party auditor shall be fully paid by the Party requesting
the audit, and that any auditing activities may not unduly interfere with the
normal business operations of Party subject to such auditing activities.  The
audited Party may require the Third Party auditor to enter into a reasonable
confidentiality agreement in connection with such an audit.

(b)To its knowledge as of the Effective Date and during the Term, neither Zai
nor any of its subsidiaries nor any of their Affiliates, directors, officers,
employees, distributors, agents, representatives, sales intermediaries or other
Third Parties acting on behalf of Zai or any of its subsidiaries or any of their
Affiliates:

43

231245765 v3

--------------------------------------------------------------------------------

 

(i)has taken or shall take any action in violation of any applicable
anticorruption law, including the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§ 78 dd-1 et seq.); or

(ii)has corruptly, offered, paid, given, promised to pay or give, or authorized
or shall corruptly, offer, pay give, promise to pay or give or authorize, the
payment or gift of anything of value, directly or indirectly, to any Public
Official (as defined in Section 11.5(d) below), for the purposes of:

(iii)has influenced or shall influence any act or decision of any Public
Official in his official capacity;

(iv)has induced or shall induce such Public Official to do or omit to do any act
in violation of his lawful duty;

(v)has secured or shall secure any improper advantage; or

(vi)has induced or shall induce such Public Official to use his or her influence
with a government, governmental entity, or commercial enterprise owned or
controlled by any government (including state-owned or controlled veterinary or
medical facilities) in obtaining or retaining any business whatsoever.

(c)As of the Effective Date, none of the officers, directors, employees, of Zai
or of any of its Affiliates or agents acting on behalf of Zai or any of its
Affiliates, in each case that are employed or reside outside the United States,
are themselves Public Officials.

(d)For purposes of this Section 11.5, “Public Official” means (i) any officer,
employee or representative of any regional, federal, state, provincial, county
or municipal government or government department, agency or other division; (ii)
any officer, employee or representative of any commercial enterprise that is
owned or controlled by a government, including any state-owned or controlled
veterinary or medical facility; (iii) any officer, employee or representative of
any public international organization, such as the African Union, the
International Monetary Fund, the United Nations or the World Bank; and (iv) any
person acting in an official capacity for any government or government entity,
enterprise or organization identified above.

11.6.NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  ALL SUCH
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 12

Indemnification

12.1.By Zai.  Zai shall indemnify and hold harmless TPTX, its Affiliates, and
their directors, officers, employees and agents (individually and collectively,
the “TPTX Indemnitee(s)”) from and against all losses, liabilities, damages and
expenses (including reasonable attorneys’ fees and costs) (individually and
collectively, “Losses”) incurred by them in connection with any claims, demands,
actions or other proceedings by any Third Party (individually and collectively,
“Claims”) arising after the Effective Date to the extent arising from (a) the
Development, packaging or labeling, Manufacture (after the Manufacturing
Technology Transfer), use and Commercialization of the Products in the
Territory, (b) the packaging or labeling of the Products outside the Territory,
(c) the gross negligence,

44

231245765 v3

--------------------------------------------------------------------------------

 

illegal conduct or willful misconduct of Zai or any of its Affiliates or
Sublicensees, (d) Zai’s breach of any of its representations, warranties or
covenants made in or pursuant to this Agreement or any covenants or obligations
set forth in or entered into pursuant to this Agreement, or (e) TPTX holding any
Regulatory Approval for any Product for Zai’s benefit in accordance with Section
6.1, in each case of clauses (a) through (e) above except to the extent such
Losses arise from, are based on, or result from any activity or occurrence for
which TPTX is obligated to indemnify the Zai Indemnitees under Section 12.2.  

12.2.By TPTX.  TPTX shall indemnify and hold harmless Zai, its Affiliates, and
their directors, officers, employees and agents (individually and collectively,
the “Zai Indemnitee(s)”) from and against all Losses incurred by them in
connection with any Claims to the extent arising from (a) Manufacture,
Development, use and Commercialization of the Licensed Compounds and Products
outside the Territory or in the Territory with respect to Global Studies or any
Manufacturing activities in the Territory, in each such case by TPTX or any of
its Affiliates or licensees (other than Zai or its Affiliates or Sublicensees);
(b) the gross negligence, illegal conduct or willful misconduct of TPTX or any
of its Affiliates or licensees (other than Zai), or (c) TPTX’s breach of any of
its representations, warranties or covenants made in or pursuant to this
Agreement or any covenants or obligations set forth in or entered into pursuant
to this Agreement, in each case of clauses (a) through (c) above, except to the
extent Losses arise from, are based on, or result from any activity or
occurrence for which TPTX is obligated to indemnify the Zai Indemnitees under
Section 12.1.

12.3.Defined Indemnification Terms.  Either of the Zai Indemnitee or the TPTX
Indemnitee shall be an “Indemnitee” for the purpose of this ARTICLE 12, and the
Party that is obligated to indemnify the Indemnitee under Section 12.1 or
Section 12.2 shall be the “Indemnifying Party.”

12.4.Defense.  If any such Claims are made, the Indemnitee shall be defended at
the Indemnifying Party’s sole expense by counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnitee; provided that the Indemnitee
may, at its own expense, also be represented by counsel of its own
choosing.  The Indemnifying Party shall have the sole right to control the
defense of any such Claim, subject to the terms of this ARTICLE 12.

12.5.Settlement.  The Indemnifying Party may settle any such Claim or otherwise
consent to an adverse judgment (a) with prior written notice to the Indemnitee
but without the consent of the Indemnitee where the only liability to the
Indemnitee is the payment of money and the Indemnifying Party makes such
payment, or (b) in all other cases, only with the prior written consent of the
Indemnitee, such consent not to be unreasonably withheld or delayed.

12.6.Notice.  The Indemnitee shall notify the Indemnifying Party promptly of any
Claim with respect to which it seeks indemnification under Sections 12.1 or 12.2
and shall reasonably cooperate with all reasonable requests of the Indemnifying
Party with respect thereto.

12.7.Permission by Indemnifying Party.  The Indemnitee may not settle any such
Claim or otherwise consent to an adverse judgment in any such Claim or make any
admission as to liability or fault without the express written permission of the
Indemnifying Party.

12.8.Insurance.  Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
is consistent with normal business practices of prudent companies similarly
situated at all times.  Each Party shall provide the other Party with evidence
of such insurance upon request and shall provide the other Party with written
notice at least […***…] days prior to such Party’s decision or receipt of notice
from the insurance company, as applicable, with respect to the cancellation,
non-renewal or material decrease in the coverage level of such insurance.  It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability.  Zai shall impose substantially identical obligations
on its Affiliates (to the extent not named insureds under Zai’s coverages) and
Sublicensees.

45

231245765 v3

--------------------------------------------------------------------------------

 

12.9.LIMITATION OF LIABILITY.  SUBJECT TO AND WITHOUT LIMITING (A) THE
INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT TO THIRD PARTY CLAIMS
UNDER SECTIONS 12.1 OR 12.2, (B) LIABILITY AS A RESULT OF A BREACH OF ARTICLE
10, (C) LIABILITY FOR MISAPPROPRIATION OR INFRINGEMENT OF INTELLECTUAL PROPERTY
OWNED OR CONTROLLED BY THE OTHER PARTY, OR (D) LIABILITY FOR BREACH OF COVENANTS
UNDER SECTION 2.6, NEITHER PARTY OR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE
OTHER PARTY UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
MULTIPLIED OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS (EVEN IF DEEMED DIRECT
DAMAGES) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

ARTICLE 13

Intellectual Property

13.1.Ownership.

(a)As between the Parties, (i) TPTX shall remain the sole and exclusive owner of
all Licensed Technology and (ii) Zai shall remain the sole and exclusive owner
of all Zai IP.

(b)Ownership of all Inventions (other than any Invention that is an Improvement)
shall be allocated based on inventorship, as determined in accordance with the
rules of inventorship under the United States patent laws.  All Improvements,
whether invented, discovered, generated or made solely by either Party, its
Affiliates, or its or its Affiliates’ employees, agents or independent
contractors or jointly by both Parties, their Affiliates, or their or their
Affiliates’ employees, agents or independent contractors, shall be the sole
property of TPTX and shall be included in the Licensed Technology (if within the
scope of such definition) and included in the licenses and rights granted to
Zai.  A Party shall own all Inventions (in the case of Zai, other than
Improvements) that are invented, discovered, generated or made solely by it, its
Affiliates, or its or its Affiliates’ employees, agents or independent
contractors (“Sole Inventions”), and (i) TPTX’s Sole Inventions shall be
included in the Licensed Technology (if within the scope of such definition) and
included in the licenses and rights granted to Zai by TPTX hereunder; and (ii)
Zai’s Sole Inventions (which are not Improvements) shall be included in the Zai
IP (if within the scope of such definition) and included in the licenses and
rights granted to TPTX by Zai hereunder.  The Parties shall jointly own all
Inventions (other than Improvements) that are made jointly by a Party, its
Affiliate, or its or its Affiliate’s employees, agents or independent
contractors together with the other Party, its Affiliates, or its or its
Affiliate’s employees, agents or independent contractors (“Joint
Inventions”).  Patents claiming the Joint Inventions shall be referred to as
“Joint Patents.”  Each Party shall own an undivided equal interest in the Joint
Inventions and Joint Patents, without a duty of accounting or an obligation to
seek consent from the other Party for the exploitation or license of the Joint
Inventions or Joint Patents (subject to the licenses granted to the other Party
under this Agreement).  

(c)Zai shall and hereby does assign to TPTX all right, title and interest in and
to all Improvements.  Zai shall take (and cause its Affiliates, Sublicensees and
their employees, agents, and contractors to take) such further actions
reasonably requested by TPTX to effectuate such assignment and to assist TPTX in
obtaining Patent and other intellectual property rights protection for the
Improvements.  Zai shall obligate its Affiliates, Sublicensees and contractors
to assign all Improvements to Zai (or directly to TPTX) so that Zai can comply
with its obligations under this Section 13.1(c), and Zai shall promptly obtain
such assignment.

13.2.Disclosure of Inventions.  Each Party shall promptly disclose to the other
Party all Inventions, including all invention disclosure or other similar
documents submitted to such Party by its

 

[***] = Certain Confidential Information Omitted



46

231245765 v3

--------------------------------------------------------------------------------

 

or its Affiliates’ employees, agents, or independent contractors relating to
such Inventions, and shall also promptly respond to reasonable requests from the
other Party for additional information relating to such Inventions.

13.3.Patent Prosecution.  

(a)Licensed Patents and Joint Patents in the Territory.  TPTX shall have the
first right, but not the obligation, to conduct Patent Prosecution and
maintenance of (i) the Licensed Patents in the Territory and (ii) Joint Patents
in the Territory, at its sole cost.  TPTX shall consult with Zai and keep Zai
reasonably informed of the Patent Prosecution or maintenance of the Licensed
Patents and Joint Patents in the Territory and shall provide Zai with all
material correspondence received from any patent authority in the Territory in
connection therewith.  In addition, TPTX shall provide Zai with drafts of all
proposed material filings and correspondence to any patent authority in the
Territory in connection with the Patent Prosecution or maintenance of the
Licensed Patents or Joint Patents for Zai’s review and comment prior to the
submission of such proposed filings and correspondence.  TPTX shall consider in
good faith Zai’s comments on such Patent Prosecution or maintenance but shall
have final decision-making authority under this Section 13.3(a).  Further, TPTX
shall notify Zai of any decision to cease Patent Prosecution or maintenance of
any Licensed Patent or Joint Patent in the Territory at least […***…] days
before any due date for filing, payment or other action to avoid loss of rights,
in which case Zai shall have the right to continue the Patent Prosecution or
maintenance of such Licensed Patent or Joint Patent in the Territory at Zai’s
discretion and expense.  If Zai decides to take over Patent Prosecution or
maintenance of a Licensed Patent or Joint Patent in such region(s) in the
Territory, then TPTX shall promptly deliver to Zai copies of all necessary files
related to such Licensed Patent or Joint Patent in such region(s) in the
Territory and shall take all actions and execute all documents reasonably
necessary for Zai to assume such responsibility.  For the avoidance of doubt,
Zai’s assumption of responsibility for Patent Prosecution or maintenance of any
Licensed Patent or Joint Patent in any region(s) in the Territory pursuant to
this Section 13.3(a) shall not change the Parties’ respective ownership rights
with respect to such Licensed Patent or Joint Patent.

(b)Zai Patents.  Zai shall, at its sole cost and expense, have the sole right,
but not the obligation, in the Territory and the first right, but not the
obligation, outside the Territory, to conduct the Patent Prosecution and
maintenance of any Patents within the Zai IP (the “Zai Patent”).  Zai shall keep
TPTX reasonably informed of the status of all actions taken, and shall consider
in good faith TPTX’s recommendations with respect to the Zai Patents prosecuted
by Zai worldwide.  Further, Zai shall notify TPTX of any decision to cease
Patent Prosecution or maintenance of any Zai Patent outside the Territory at
least […***…] days before any due date for filing, payment or other action to
avoid loss of rights, in which case TPTX shall have the right to continue the
Patent Prosecution or maintenance of such Zai Patent outside the Territory at
TPTX’s discretion and expense.  If TPTX decides to take over Patent Prosecution
or maintenance of a Zai Patent outside the Territory, then Zai shall promptly
deliver to TPTX copies of all necessary files related to such Zai Patent outside
the Territory and shall take all actions and execute all documents reasonably
necessary for TPTX to assume such responsibility.  For the avoidance of doubt,
TPTX’s assumption of responsibility for Patent Prosecution or maintenance of any
Zai Patent outside the Territory pursuant to this Section 13.3(b) shall not
change the Parties’ respective ownership rights with respect to such Licensed
Patent or Joint Patent.

(c)Joint Patents Outside the Territory.  TPTX shall have the sole
decision-making authority, at its sole cost and expense, over the Patent
Prosecution and maintenance of Joint Patents outside the Territory.

13.4.Enforcement.

(a)Each Party shall notify the other within […***…] Business Days of becoming
aware of any alleged or threatened infringement by a Third Party of any of the
Licensed Patents (including any Joint Patents in the Territory), which
infringement adversely affects or is expected to adversely affect any Product in
the Field in the Territory, and any related declaratory judgment,

 

[***] = Certain Confidential Information Omitted



47

231245765 v3

--------------------------------------------------------------------------------

 

opposition, or similar action by a Third Party alleging the invalidity,
unenforceability or non-infringement of any of the Licensed Patents (including
any Joint Patents in the Territory) in the Territory (collectively “Product
Infringement”).

(b)Zai shall have the first right to bring and control any legal action in
connection with such Product Infringement in the Territory at its own expense as
it reasonably determines appropriate.  If Zai does not bring such legal action
prior to the earlier of: (i) […***…] days following Zai’s receipt or delivery of
the notice under Section 13.4(a), or (ii) […***…] days before the deadline, if
any, set forth in the Applicable Laws for the filing of such actions, or
discontinues the prosecution of any such action after filing without abating
such infringement, TPTX shall have the right to bring and control any legal
action in connection with such Product Infringement at its own expense as it
reasonably determines appropriate.

(c)TPTX shall have the exclusive right, but not the obligation, to bring and
control any legal action in connection with any alleged or threatened
infringement by a Third Party of any of the Licensed Patents (other than Joint
Patents) that is not a Product Infringement, and any related declaratory
judgment, opposition, or similar action by a Third Party alleging the
invalidity, unenforceability or non-infringement of any of the Licensed Patents
(other than Joint Patents), at its own expense as it reasonably determines
appropriate.

(d)Zai shall have the first right, but not the obligation, to enforce the Joint
Patents in the Territory for any infringement that is not a Product Infringement
at its own expense as it reasonably determines appropriate.  TPTX shall have the
first right, but not the obligation, to enforce the Joint Patents outside the
Territory for any infringement at its own expense as it reasonably determines
appropriate.  If the Party with the first right of enforcement in respect of
Joint Patents under this Section 13.4(d) decides not to bring such legal action
in any jurisdiction(s) subject to its first right, it shall so inform the other
Party promptly and the other Party shall have the right, but not the obligation,
to bring and control any legal action in connection with such infringement in
such jurisdiction(s) at its own expense as it reasonably determines appropriate.

(e)TPTX shall have the first right to bring and control any legal action in
connection with any alleged or threatened infringement by a Third Party of any
of the Zai Patents (other than Joint Patents), which infringement adversely
affects or is expected to adversely affect any Product in the Field outside the
Territory, and any related declaratory judgment, opposition, or similar action
by a Third Party alleging the invalidity, unenforceability or non-infringement
of any of the Zai Patents (other than Joint Patents) outside the Territory, at
its own expense as it reasonably determines appropriate.  If TPTX does not bring
such legal action prior to the earlier of: (i) […***…] days following receipt or
delivery of notice between the Parties regarding such alleged infringement, or
(ii) […***…] days before the deadline, if any, set forth in the Applicable Laws
for the filing of such actions, or discontinues the prosecution of any such
action after filing without abating such infringement, Zai shall have the right
to bring and control any legal action in connection with infringement at its own
expense as it reasonably determines appropriate.  Except as otherwise provided
in this Section 13.4(e), Zai shall have the exclusive right, but not the
obligation, to bring and control any legal action in connection with any alleged
or threatened infringement by a Third Party of any of the Zai Patents (other
than Joint Patents), and any related declaratory judgment, opposition, or
similar action by a Third Party alleging the invalidity, unenforceability or
non-infringement of any of the Zai Patents (other than Joint Patents), at its
own expense as it reasonably determines appropriate.  

(f)At the request of the Party bringing an action related to Product
Infringement or otherwise as described in this Section 13.4, the other Party
shall provide reasonable assistance in connection therewith, including by
executing reasonably appropriate documents, cooperating in discovery and joining
as a party to the action if required by Applicable Laws to pursue such action,
at each such Party’s sole cost and expense.  In connection with an action
related to Product Infringement or otherwise as described in this Section 13.4,
the Party bringing the action shall not enter into any settlement admitting the
invalidity or non-infringement of, or otherwise impairing the other Party’s

 

[***] = Certain Confidential Information Omitted



48

231245765 v3

--------------------------------------------------------------------------------

 

rights in the Licensed Patents, Zai Patents or Joint Patents, as applicable,
without the prior written



49

231245765 v3

--------------------------------------------------------------------------------

 

consent of the other Party.  The enforcing Party shall keep the non-enforcing
Party reasonably informed of the status of any action it brought in connection
with such Product Infringement or otherwise as described in this
Section 13.4.  The non-enforcing Party shall be entitled to attend any
substantive meetings, hearings, or other proceedings related to any such action
pursued by the enforcing Party.  The enforcing Party shall provide the
non-enforcing Party with copies of all pleadings and other documents to be filed
with the court reasonably in advance and shall consider in good faith reasonable
and timely input from the non-enforcing Party during the course of the action.  

(g)Any recoveries resulting from enforcement action relating to a claim of
Product Infringement or otherwise as described in this Section 13.4 shall be
first applied against payment of the enforcing Party’s costs and expenses in
connection therewith and then the non-enforcing Party’s costs and expenses in
connection therewith.  Any such recoveries in excess of such costs and expenses
shall […***…].  

13.5.Defense.  

(a)Each Party shall notify the other in writing of any allegations it receives
from a Third Party that the Development, Manufacture, use, Commercialization or
other exploitation of any Licensed Compound or Product or any embodiment of any
technology or intellectual property licensed by a Party under this Agreement
infringes the intellectual property rights of such Third Party.  Such notice
shall be provided promptly, but in no event after more than […***…] days
following receipt of such allegations.  Such written notice shall include a copy
of any summons or complaint (or the equivalent thereof) received regarding the
foregoing.  Each Party shall assert and not waive the joint defense privilege
with respect to all communications between the Parties.

(b)As between the Parties, Zai shall have the first right, but not the
obligation to control and be solely responsible for the defense of any such suit
against Zai, at Zai’s sole cost and expense; provided, however, Zai shall not
enter into any compromise or settlement relating to such suit that (i) admits
the invalidity or unenforceability of any Licensed Patents or Joint Patents; or
(ii) requires abandonment of any Licensed Patents or Joint Patents; or (iii)
contemplates payment or other action by TPTX or has a material adverse effect on
TPTX’s business, in all cases ((i) through (iii)), without obtaining the prior
written consent of TPTX.

(c)If Zai decides not to bring such legal action subject to its first right, it
shall so inform TPTX promptly and TPTX shall have the right to bring and control
any such legal action in connection with such infringement in the Territory at
its own expense as it reasonably determines appropriate; provided, however, TPTX
shall not enter into any compromise or settlement relating to such suit that (i)
admits the invalidity or unenforceability of any Licensed Patents or Joint
Patents; or (ii) requires abandonment of any Licensed Patents or Joint Patents;
or (iii) contemplates payment or other action by Zai or has a material adverse
effect on Zai’s business, in all cases ((i) through (iii)), without obtaining
the prior written consent of Zai.

(d)Upon the defending Party’s request and at the defending Party’s expense, the
non-defending Party shall provide reasonable assistance to the defending Party
for such defense and shall join such suit if deemed a necessary party.  If the
non-defending Party does not join such suit, the defending Party shall keep the
non-defending Party reasonably informed of the status of such suit.  The
non-defending Party shall be entitled to attend any substantive meetings,
hearings, or other proceedings related to such suit.  The defending Party shall
provide the non-defending Party with copies of all pleadings and other documents
to be filed with the court reasonably in advance and shall consider in good
faith reasonable and timely input from the non-defending Party during the course
of the suit.

 

[***] = Certain Confidential Information Omitted



50

231245765 v3

--------------------------------------------------------------------------------

 

ARTICLE 14

Terms and Termination

14.1.Term and Expiration.  

(a)Term.  The term of this Agreement shall be effective as of the Effective
Date, and shall continue in effect until the expiration of the last Royalty Term
with respect to any Product in any region in the Territory (the “Term”, and the
date of such expiration with respect to such region, the “Expiration Date”).  

(b)Expiration of Royalty Term.  On a region-by-region basis, upon the expiration
of the Royalty Term for a given Product in a given region, the licenses granted
by TPTX to Zai under Section 2.1 of this Agreement in such region with respect
to such Product in the Field shall become fully paid-up, perpetual, irrevocable
and sublicenseable in multiple tiers.  

(c)Supply after Expiration.  In the event that no Manufacturing Technology
Transfer has occurred before […***…] in which the expiration is to occur, the
Parties shall discuss in good faith the terms and conditions on which TPTX would
supply Products to Zai after the Expiration Date; provided, however, that if the
Parties fail to reach such an agreement before […***…].

14.2.Termination for Mutual Agreement.  This Agreement may be terminated by the
Parties’ mutual written agreement.  

14.3.Termination for Convenience.  Zai shall have the right to terminate this
Agreement in its entirety for any or no reason upon […***…] days’ written notice
to TPTX.  Zai shall terminate this Agreement upon […***…] days’ written notice
to TPTX if it determines that it shall permanently discontinue all Development
and Commercialization activities with respect to the Product under this
Agreement.

14.4.Termination for Material Breach.

(a)This Agreement may be terminated in its entirety at any time during the Term
upon […***…] days’ (or […***…] days’ with respect to any payment breach) written
notice by either Party if the other Party is in material breach of this
Agreement and, if such breach is curable, such breach has not been cured within
[…***…] days (or […***…] days with respect to any payment breach) of such
written notice.

(b)Notwithstanding the foregoing, if the alleged breaching Party disputes the
existence or materiality of the alleged breach, the other Party shall not have
the right to terminate this Agreement unless and until it is determined in
accordance with ARTICLE 15 that the alleged breaching Party has materially
breached this Agreement and fails to cure such breach within […***…] days after
such determination.  

14.5.Termination for Insolvency.  Each Party shall have the right to terminate
this Agreement upon delivery of written notice to the other Party in the event
that (a) such other Party files in any court or agency pursuant to any statute
or regulation of any jurisdiction a petition in bankruptcy or insolvency or for
reorganization under the Chapter 7 of the United States of Bankruptcy Code or
other similar Applicable Law or similar arrangement for the benefit of creditors
or for the appointment of a receiver or trustee of such other Party or its
assets, (b) such other Party is served with an involuntary





 

[***] = Certain Confidential Information Omitted



51

231245765 v3

--------------------------------------------------------------------------------

 

petition against it in any insolvency proceeding and such involuntary petition
has not been stayed or dismissed within ninety (90) days of its filing, or (c)
such other Party makes an assignment of substantially all of its assets for the
benefit of its creditors.

14.6.Termination for Patent Challenge.  Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, TPTX may terminate
this Agreement in its entirety (a) immediately upon written notice to Zai if Zai
or any of its Affiliates or Sublicensees commences a legal, administrative or
other action challenging the validity, enforceability or scope of any Licensed
Patent or (b) within […***…] day written notice to Zai if Zai or its Affiliates
or Sublicensees commences a legal, administrative or other action challenging
the validity, enforceability or scope of any Patent (other than any Licensed
Patent) owned or Controlled by TPTX or its Affiliates anywhere in the world,
unless such action is withdrawn during such […***…]-day period.  Notwithstanding
the foregoing, if Zai promptly terminates the sublicense agreement of any
Sublicensee that commences a legal action challenging the validity,
enforceability or scope of any Licensed Patents anywhere in the world, TPTX
shall not have the right to terminate this Agreement under this Section 14.6.

14.7.Termination for Acquisition of Third Party by a Party.  Each Party shall
have the right to terminate this Agreement to the extent permitted under and in
accordance with Section 2.6(b)(ii).  

14.8.Election to Terminate.  If either Party has the right to terminate under
Sections 14.3 through 14.6, it may at its sole option, elect either to (a)
terminate this Agreement and pursue any legal or equitable remedy available to
it or (b) maintain this Agreement in effect and pursue any legal or equitable
remedy available to it.  

14.9.Effects of Termination.

(a)Upon the termination of this Agreement for any reason, all rights and
licenses granted to Zai herein shall immediately terminate, and all sublicenses
of such rights and licenses shall also terminate.  Upon termination of this
Agreement, if a Sublicensee is then in good standing under its sublicense
agreement with Zai, then at TPTX’s sole discretion, TPTX may grant to such
Sublicensee a direct license under the Licensed Technology that is the same
scope as the sublicense granted by Zai on substantially the same terms and
conditions set forth in this Agreement, and Section 14.9(b) below shall not
apply to such Sublicensee.  Termination of this Agreement for any reason shall
not release either Party of any obligation or liability which, at the time of
such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination.  Notwithstanding anything
herein to the contrary, termination of this Agreement by a Party shall be
without prejudice to other remedies such Party may have at law or equity.

(b)Upon termination of this Agreement for any reason, the following additional
provisions shall apply:

(i)Reversion of Rights to TPTX; Extension of License to TPTX.  Any rights and
licenses with respect to the Product granted to Zai under this Agreement shall
immediately terminate, and all such rights shall revert back to TPTX.  In
addition, in the event that this Agreement is terminated by the Parties pursuant
to Section 14.2, by Zai pursuant to Section 14.3 or by TPTX pursuant to Section
14.4, 14.5, 14.6, or 14.7, the licenses granted by Zai to TPTX pursuant to
Section 2.4 shall automatically be extended to include the Territory.

(ii)Regulatory Materials; Data.  Zai shall, and shall cause its Affiliates and
Sublicensees to, […***…], to the maximum extent permitted by Applicable Laws at
the time of any such termination to promptly (1) assign all Regulatory
Submissions and Regulatory Approvals and pricing and reimbursement approvals of
Products to TPTX, and (2) assign all data generated by or on behalf of Zai or
its designee while conducting Development



 

[***] = Certain Confidential Information Omitted



52

231245765 v3

--------------------------------------------------------------------------------

 

or Commercialization activities under this Agreement to TPTX or its designee,
including non-clinical and clinical studies conducted by or on behalf of Zai on
Products and all pharmacovigilance data (including all Adverse Event database
information) on Products.

(iii)Trademarks.  Zai shall, and shall cause its Affiliates and Sublicensees, to
promptly transfer and assign to TPTX, […***…], all Product Marks.

(iv)Transition Assistance.  Zai shall, and shall cause its Affiliates and
Sublicensees, to provide assistance, […***…], as may be reasonably necessary or
useful for TPTX or its designee to commence or continue Developing or
Commercializing Products in the Territory for a period of at least […***…] days
after the effective date of such termination (the “Transition Period”) to the
extent Zai is then performing or having performed such activities, including
transferring or amending as appropriate, upon request of TPTX, any agreements or
arrangements with Third Party to Develop and Commercialize the Products in the
Territory.  To the extent that any such contract between Zai and a Third Party
is not assignable to TPTX or its designee, then Zai shall reasonably cooperate
with TPTX to arrange to continue to and provide such services from such entity.

(v)Ongoing Clinical Trial.  If at the time of such termination, any Clinical
Trials for the Products are being conducted by or on behalf of Zai, then, at
TPTX’s election on a Clinical Trial-by-Clinical Trial basis: (1) Zai shall, and
shall cause its Affiliates and Sublicensees to, (A) continue to conduct such
Clinical Trial during the Transition Period or another period of time as
determined by TPTX after the effective date of such termination at TPTX’s cost,
and (B) after such period, to (y) fully cooperate with TPTX to transfer the
conduct of all such Clinical Trial to TPTX or its designee or (z) continue to
conduct such Clinical Trials, at TPTX’s cost, for so long as necessary to enable
such transfer to be completed without interruption of any such Clinical Trials
and (C) TPTX shall assume any and all liability and costs for such Clinical
Trial after the effective date of such termination, and (2) Zai shall, and shall
cause its Affiliates and Sublicensees to, […***…], orderly wind down the conduct
of any such Clinical Trial which is not assumed by TPTX under clause (1).

(vi)Inventory.  At TPTX’s election and request, Zai shall (1) transfer to TPTX
or its designee all inventory of the Product […***…] then in possession or
control of Zai, its Affiliates or Sublicensees; provided that TPTX shall pay Zai
a price equal to Zai’s costs for such Products or (2) (A) continue to use
Commercially Reasonable Efforts to Commercialize all inventory of the Products
then in possession or control of Zai during the Transition Period and make the
corresponding payments, including any milestone payments or royalties to TPTX
under this Agreement as though this Agreement had not been terminated and (B)
after the Transition Period, transfer to TPTX or its designee any remaining
inventory of the Product to TPTX or its designee at a price equal to Zai’s costs
for such Products.

(vii)Return of Confidential Information.  At the Disclosing Party’s election,
the Receiving Party shall return (at Disclosing Party’s expense) or destroy all
tangible materials comprising, bearing, or containing any Confidential
Information of the Disclosing Party relating to the Product that are in the
Receiving Party’s or its Affiliates’ or Sublicensees’ possession or control and
provide written certification of such destruction (except to the extent any
information is the Confidential Information of both Parties or to the extent
that the Receiving Party has the continuing right to use the Confidential
Information under this Agreement); provided that the Receiving Party may retain
one copy of such Confidential Information for its legal
archives.  Notwithstanding anything to the contrary set forth in this Agreement,
the Receiving Party shall not be required to destroy electronic files containing
such Confidential Information that are made in the ordinary course of its
business information back-up procedures pursuant to its electronic.




 

[***] = Certain Confidential Information Omitted



53

231245765 v3

--------------------------------------------------------------------------------

 

(c)Other Remedies.  Termination or expiration of this Agreement for any reason
shall not constitute a waiver or release of, or otherwise be deemed to prejudice
or adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

(d)Termination by Zai Due to Material Breach.  Upon the termination of this
Agreement by Zai pursuant to Section 14.4, 14.5 or 14.7 all of the provisions of
Section 14.9(b) shall apply, except that […***…].

14.10.Survival.  Termination or expiration of this Agreement shall not affect
any rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration.  The following provisions shall
survive the termination or expiration of this Agreement for any reason: […***…].

ARTICLE 15

Dispute Resolution

15.1.General.  The Parties recognize that a claim, dispute or controversy may
arise relating to this Agreement or to the breach, enforcement, interpretation
or validity of this Agreement (a “Dispute”).  Any Dispute, including Disputes
that may involve the Affiliates of any Party, shall be resolved in accordance
with this ARTICLE 15.

15.2.Continuance of Rights and Obligations during Pendency of Dispute
Resolution.  If there are any Disputes in connection with this Agreement,
including Disputes related to termination of this Agreement under ARTICLE 14,
all rights and obligations of the Parties shall continue until such time as any
Dispute has been resolved in accordance with the provisions of this ARTICLE 15.

15.3.Escalation.  Any Dispute shall be referred to the Executive Officers for
attempted resolution.  In the event the Executive Officers are unable to resolve
such Dispute within […***…] days of such Dispute being referred to them, then,
upon the written request of either Party to the other Party, the Dispute shall
be subject to arbitration in accordance with Section 15.4.

15.4.Arbitration.

(a)If the Parties fail to resolve the Dispute through escalation to the
Executive Officers under Section 15.3, and a Party desires to pursue resolution
of the Dispute, the Dispute shall be submitted by either Party for final
resolution by arbitration under the Rules of Arbitration of the International
Chamber of Commerce (“ICC Rules”), excepted as modified herein.  Any disputes
concerning the propriety of the commencement of the arbitration or the scope or
applicability of this agreement to arbitrate shall be finally settled by the
arbitral tribunal.  The arbitration shall be conducted by a tribunal of three
(3) arbitrators, each with at least fifteen (15) years of pharmaceutical
industry experience.  An arbitrator shall be deemed to meet this qualification
unless a Party objects within […***…] days after the arbitrator is
nominated.  Within […***…] days after initiation of arbitration, each





 

[***] = Certain Confidential Information Omitted



54

231245765 v3

--------------------------------------------------------------------------------

 

Party shall nominate one (1) arbitrator and the two (2) Party-nominated
arbitrators shall nominate a third arbitrator, who shall serve as the
chairperson of the tribunal, within […***…] days of the second arbitrator’s
appointment.  The seat of arbitration shall be […***…] and the language of the
proceedings, including all communications, shall be English.

(b)The Parties agree that any award or decision made by the arbitral tribunal
shall be final and binding upon them and may be enforced in the same manner as a
judgment or order of a court of competent jurisdiction, and the Parties
undertake to carry out any award without delay.  The arbitral tribunal shall
render its final award or decision within nine (9) months from the date on which
the request for arbitration by one of the Parties wishing to have recourse to
arbitration is received by the ICC Secretariat.  The arbitral tribunal shall
resolve the Dispute by applying the provisions of this Agreement and the
governing law set forth in Section 16.5.  

(c)By agreeing to arbitration, the Parties do not intend to deprive any court of
its jurisdiction to issue, at the request of a Party, a pre-arbitral injunction,
pre-arbitral attachment or other order to avoid irreparable harm, maintain the
status quo, preserve the subject matter of the Dispute, or aid the arbitration
proceedings and the enforcement of any award.  Without prejudice to such
provisional or interim remedies in aid of arbitration as may be available under
the jurisdiction of a competent court, the arbitral tribunal shall have full
authority to grant provisional or interim remedies and to award damages for the
failure of any Party to the dispute to respect the arbitral tribunal’s order to
that effect.

(d)EACH PARTY HERETO WAIVES: (I) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY, AND
(II) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST.

(e)The arbitrators will be authorized to award compensatory damages, but will
not be authorized to (i) award non-economic damages, (ii) award punitive damages
or any other damages expressly excluded under this Agreement, or (iii) reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder; provided, however, that the damage limitations described in clauses
(i) and (ii) will not apply if such damages are statutorily imposed. Each Party
shall bear its own attorney’s fees, costs, and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
administrator and the arbitrators; provided, however, that the arbitrators shall
be authorized to determine whether a Party is the prevailing party, and if so,
to award to that prevailing party reimbursement for any or all of its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.), or the fees and
costs of the administrator and the arbitrators.

(f)Notwithstanding anything in this Section 15.4, in the event of a Dispute with
respect to (i) the validity, scope, enforceability or ownership of any Patent or
other intellectual property rights, (ii) a matter for which this Agreement
assigns decision-making to the Parties or to the JSC or requires the consent of
one or both of the Parties, (iii) the necessity of obtaining a Third Party
license by Zai in the Territory in accordance with Section 9.4(c)(iii), or (iv)
any antitrust, anti-monopoly or competition law or regulation, whether or not
statutory, and such Dispute is not resolved in accordance with Section 15.3,
such Dispute shall not be submitted to an arbitration proceeding in accordance
with this Section 15.4, unless otherwise agreed by the Parties in writing, and
instead, either Party may initiate litigation in a court of competent
jurisdiction in any country in which such rights apply.

ARTICLE 16

Miscellaneous

16.1.Force Majeure.  Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including embargoes, war, acts of war (whether war
be declared



 

[***] = Certain Confidential Information Omitted



55

231245765 v3

--------------------------------------------------------------------------------

 

or not), insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, fire, floods, pandemics, epidemics or other acts of God or
any other deity (or orders of any Governmental Authority related to any of the
foregoing), or acts, omissions or delays in acting by any Governmental
Authority.  The affected Party shall notify the other Party of such force
majeure circumstances as soon as reasonably practical, the JDC shall review and
discuss any such matter to the extent related to any Clinical Trials in the
Territory, and the affected Party shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

16.2.Assignment.  Neither Party may assign this Agreement to a Third Party
without the other Party’s prior written consent (such consent not to be
unreasonably withheld); except that (a) subject to Section 2.6, either Party may
make such an assignment without the other Party’s prior written consent to a
successor to substantially all of the business of such Party to which this
Agreement relates (whether by merger, sale of stock, sale of assets, exclusive
license or other transaction), and (b) either Party may assign this Agreement to
an Affiliate without the other Party’s prior written consent for so long as such
Affiliate remains an Affiliate of the Party making the assignment.  For clarity,
each Party may discharge any obligations and exercise any right hereunder
through any of its Affiliates and each Party hereby guarantees the performance
by its Affiliates of such Party's obligations under this Agreement, and shall
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.  This Agreement shall inure to the benefit of
and be binding on the Parties’ successors and permitted assignees.  Any
assignment or transfer in violation of this Section ‎16.2 shall be null and void
and wholly invalid, the assignee or transferee in any such assignment or
transfer shall acquire no rights whatsoever, and the non-assigning
non-transferring Party shall not recognize, nor shall it be required to
recognize, such assignment or transfer.

16.3.Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

16.4.Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

If to TPTX:

Turning Point Therapeutics, Inc.

Address:  10628 Science Center Drive, Suite 200, San Diego, CA 92121, USA

Attn: […***…]

Email: […***…]

 

with a copy to:

Cooley LLP

Address:  4401 Eastgate Mall, San Diego, CA 92121, USA

Attn: Kay Chandler

Email: kchandler@cooley.com

 

 

[***] = Certain Confidential Information Omitted



56

231245765 v3

--------------------------------------------------------------------------------

 

If to Zai:

Zai Lab (Shanghai) Co., Ltd.

Address: 4F, Bldg 1, Jinchuang Plaza, 4560 Jinke Rd, Shanghai, China, 201210

Attn:  […***…]

Email: […***…]

 

with a copy to:

Ropes & Gray, LLP

Address: 36/F, Park Place, Nanjing Road West, Shanghai 200040, China

Attn: Arthur Mok; Geoffrey Lin

Email: Arthur.Mok@ropesgray.com; Geoffrey.Lin@ropesgray.com

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered;
(b) if sent by email, upon electronic confirmation of receipt; (c) on the
Business Day after dispatch if sent by nationally-recognized overnight courier;
or (d) on the fifth Business Day following the date of mailing if sent by mail.

16.5.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, U.S. without reference to any
rules of conflict of laws.  The United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement and is expressly
and entirely excluded.

16.6.Entire Agreement; Amendments.  The Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof.  All
express or implied agreements and understandings, either oral or written, with
regard to the subject matter hereof (including the licenses granted hereunder)
are superseded by the terms of this Agreement.  Neither Party is relying on any
representation, promise, nor warranty not expressly set forth in this
Agreement.  This Agreement may be amended, or any term hereof modified, only by
a written instrument duly executed by authorized representatives of both Parties
hereto.

16.7.Headings.  The captions to the several Sections hereof are not a part of
this Agreement, but are merely for convenience to assist in locating and reading
the Sections of this Agreement.

16.8.Independent Contractors.  It is expressly agreed that TPTX and Zai shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency.  TPTX shall report any
payments received under the Agreement as payments from Zai.  Neither TPTX nor
Zai shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

16.9.Waiver.  The waiver by either Party of any right hereunder, or the failure
of the other Party to perform, or a breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach or failure
by such other Party whether of a similar nature or otherwise.

16.10.Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

16.11.Construction.  Except where the context expressly requires otherwise, (a)
the use of any gender herein shall be deemed to encompass references to either
or both genders, and the use of the singular shall be deemed to include the
plural (and vice versa), (b) the words “include”, “includes” and

 

[***] = Certain Confidential Information Omitted



57

231245765 v3

--------------------------------------------------------------------------------

 

“including” shall be deemed to be followed by the phrase “without limitation”,
(c) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any person shall be construed to include the person’s successors and
assigns, (f) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Sections,
Schedules, or Exhibits shall be construed to refer to Sections, Schedules or
Exhibits as described in this Agreement, (h) the word “notice” means notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree”, “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or Section, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, and (k) the term “or” shall be interpreted in the inclusive
sense commonly associated with the term “and/or” where applicable.

16.12.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Each Party shall be entitled to rely on
the delivery of executed facsimile copies of counterpart execution pages of this
Agreement and such facsimile copies shall be legally effective to create a valid
and binding agreement among the Parties.

16.13.Language.  This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

[Signature Page Follows]

58

231245765 v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

Turning Point Therapeutics, Inc.

Zai Lab (Shanghai) Co., Ltd.

 

 

 

By: /s/ Athena Countouriotis

By: /s/ Samantha Du

 

 

Name: Athena Countouriotis

Name: Samantha Du

 

 

Title: Chief Executive Officer

Title: CEO and Chairperson

 

 

Date: July 6, 2020

Date: July 6, 2020

 

231245765 v3

--------------------------------------------------------------------------------

 

Schedule 1.68

 

Licensed Patents

 

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 




 

[***] = Certain Confidential Information Omitted



231245765 v3

--------------------------------------------------------------------------------

 

Schedule 5.2

 

Initial Clinical Development Plan

 

[…***…]

 




 

[***] = Certain Confidential Information Omitted



231245765 v3

--------------------------------------------------------------------------------

 

Schedule 5.4(a)

 

Global Development Plan

 

[…***…]

 


 

[***] = Certain Confidential Information Omitted



231245765 v3

--------------------------------------------------------------------------------

 

Schedule 5.4(b)

 

[…***…]

 

 

231245765 v3